EXHIBIT 10.39

SHAREHOLDERS’ AGREEMENT

dated as of

October 31, 2012

among

EQUINIX SOUTH AMERICA HOLDINGS, LLC

RW BRASIL FUNDO DE INVESTIMENTO EM PARTICIPAÇÕES

SIDNEY VICTOR DA COSTA BREYER

and

ANTONIO EDUARDO ZAGO DE CARVALHO

and as Intervening Party,

ALOG SOLUÇÕES DE TECNOLOGIA EM INFORMÁTICA S.A.

and, for the limited purposes set forth herein,

EQUINIX, INC.

RIVERWOOD CAPITAL L.P.

RIVERWOOD CAPITAL PARTNERS L.P.

RIVERWOOD CAPITAL PARTNERS (PARALLEL – A) L.P.

And

RIVERWOOD CAPITAL PARTNERS (PARALLEL – B) L.P.

SHAREHOLDERS AGREEMENT



--------------------------------------------------------------------------------

AGREEMENT dated as of October 31, 2012 between (i) EQUINIX SOUTH AMERICA
HOLDINGS, LLC, a limited liability company duly organized under the laws of the
State of Delaware, United States of America, with headquarters at One Lagoon
Drive, 4th Floor, Redwood City, California, United States of America 94065
(“Equinix”), (ii) RW BRASIL FUNDO DE INVESTIMENTO EM PARTICIPAÇÕES, a fundo de
investimento em participações, duly organized under the laws of the Federative
Republic of Brazil, enrolled before the National Register of Legal Entities
(CNPJ/MF) under No. 13.417.743/0001-03, with headquarters at Avenida Presidente
Juscelino Kubitschek No. 2041, E 2235, Bloco A (part), Vila Olímpia, City and
State of São Paulo (“RW FIP”), (iii) SIDNEY VICTOR DA COSTA BREYER, Brazilian,
[****], bearer of identity card No. [****], enrolled before the Taxpayer
Registry (CPF/MF) under No. [****], resident and domiciled in the City and
[****] (“Sidney”), (iv) ANTONIO EDUARDO ZAGO DE CARVALHO, Brazilian, [****],
bearer of identity card No. [****], enrolled before the Taxpayer Registry
(CPF/MF) under No. [****], resident and domiciled in the City and [****], at
[****] (“Eduardo” and jointly with Sidney, the “Management Shareholders”); as
intervening party, (v) ALOG SOLUÇÕES DE TECNOLOGIA EM INFORMÁTICA S.A., a
sociedade anônima duly organized under the laws of the Federative Republic of
Brazil, enrolled before the National Register of Legal Entities (CNPJ/MF) under
No. 03.672.254/0001-44, with headquarters in the City and State of São Paulo, at
Rua Doutor Miguel Couto No. 58, 5th floor (the “Company”); and, for purposes of
Articles 6 and 8, (vi) EQUINIX, INC., a company duly organized under the laws of
the State of Delaware, United States of America, with headquarters at One Lagoon
Drive, 4th Floor, Redwood City, California, United States of America 94065 (the
“Parent”), (vii) RIVERWOOD CAPITAL L.P., an exempted limited partnership, duly
organized under the laws of the Cayman Islands, with headquarters at P.O. Box
309, Ugland House, Grand Cayman, Cayman Islands KY1-1104, (viii) RIVERWOOD
CAPITAL PARTNERS L.P., an exempted limited partnership, duly organized under the
laws of the Cayman Islands, with headquarters at P.O. Box 309, Ugland House,
Grand Cayman, Cayman Islands KY1-1104, (ix) RIVERWOOD CAPITAL PARTNERS (PARALLEL
– A) L.P., an exempted limited partnership, duly organized under the laws of the
Cayman Islands, with headquarters at P.O. Box 309, Ugland House, Grand Cayman,
Cayman Islands KY1-1104 and (x) RIVERWOOD CAPITAL PARTNERS (PARALLEL – B) L.P.,
an exempted limited partnership, duly organized under the laws of the Cayman
Islands, with headquarters at P.O. Box 309, Ugland House, Grand Cayman, Cayman
Islands KY1-1104 (together with Riverwood Capital L.P., Riverwood Capital
Partners L.P. and Riverwood Capital Partners (Parallel – A) L.P., the “Riverwood
Sponsors”). The terms “Equinix”, “RW FIP” and “Management Shareholders” shall
each also mean, if Equinix, RW FIP or any of the Management Shareholders shall
have Transferred any of its Company Securities to any of its Permitted
Transferees (in each case, as such terms are defined below), such Person and its
Permitted Transferees, taken together, and shall include any right, obligation
or action that may be exercised or taken at the election of such Person and its
Permitted Transferees.

The Company, Equinix, RW FIP, Sidney, Eduardo, the Parent and each of the
Riverwood Sponsors are sometimes collectively referred to herein as the
“Parties” and individually as a “Party”.

 

**** FISMA & OMB MEMORANDUM M-07-16

 

2



--------------------------------------------------------------------------------

Equinix, RW FIP, Sidney and Eduardo collectively referred to herein as the
“Shareholders” and individually as a “Shareholder.”

W I T N E S S E T H:

WHEREAS (i) Equinix holds 248,705737 common shares representing 52.4595% of the
outstanding capital stock of the Company; (ii) RW FIP holds 182,915,859 common
shares representing 38.5824% of the outstanding capital stock of the Company;
(iii) Sidney holds 40,983,844 common shares representing 8.6447% of the
outstanding capital stock of the Company; and (iv) Eduardo holds 1,485,574
common shares representing 0.3134% of the outstanding capital stock of the
Company; jointly holding, therefore, shares representing 100% of the outstanding
capital stock of the Company;

WHEREAS, the Shareholders desire to execute this Agreement to govern certain of
their rights, duties and obligations as shareholders of the Company and Parent
and the Riverwood Sponsors desire to become bound to certain rights, duties and
obligations provided hereunder;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used in this Agreement, the following terms
have the following meanings:

“5% Shareholder” means a Shareholder whose Aggregate Ownership of Shares (as
determined on a Common Equivalents basis) divided by the Aggregate Ownership of
Shares (as determined on a Common Equivalents basis) by all Shareholders is 5%
or more.

“20% Shareholder” means a Shareholder whose Aggregate Ownership of Shares (as
determined on a Common Equivalents basis) divided by the Aggregate Ownership of
Shares (as determined on a Common Equivalents basis) by all Shareholders is 20%
or more.

“Additional and Conditional Purchase Price” has the meaning given to such term
in the Share Purchase Agreement.

“Adjusted VWAP” means (i) the arithmetic average of the Volume Weighted Average
Price per Parent Share during the 30 consecutive Trading Days during the
Measurement Period divided by (ii) 1.03.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that no security holder

 

3



--------------------------------------------------------------------------------

of the Company shall be deemed an Affiliate of the Company or any other security
holder of the Company solely by reason of any investment in the Company or the
existence or exercise of any rights or obligations under this Agreement or the
Company Securities held by such security holder. For the purpose of this
definition, the term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Aggregate Ownership” means, with respect to any Shareholder or group of
Shareholders, the total number of Shares (as determined on a Common Equivalents
basis) directly or indirectly held by such Shareholder or group of Shareholders
and its or their Permitted Transferees as of the date of such calculation,
calculated on a Fully-Diluted basis.

“ALOG” means ALOG Data Centers do Brasil S.A., a sociedade anônima duly
organized under the laws of the Federative Republic of Brazil, enrolled before
the National Register of Legal Entities (CNPJ/MF) under No. 04.819.672/0001-84,
with headquarters in the City and State of São Paulo, at Rua Doutor Miguel Couto
No. 58, 5th floor.

“Board” means the Conselho de Administração (board of directors) of the Company.

“Business Day” means (i) for purposes of Article 6 and the definition of
“Trading Day”, any day except a Saturday, Sunday or other day on which
commercial banks in New York City, State of New York, United States are
authorized by law to close and (ii) for all other purposes of this Agreement,
any day except a Saturday, Sunday or other day on which commercial banks in New
York City, State of New York, United States or São Paulo, State of São Paulo,
Brazil are authorized by law to close.

“Call Option Exercise Period” means the ten Business Day period following
(i) delivery by RW FIP of a Tag-Along Notice or (ii) delivery by RW FIP of a
Selling Shareholder Offer Notice.

“Charter” means the Estatuto Social (bylaws) of the Company, as the same may be
amended from time to time.

“Closing Date” means April 25, 2011.

“Common Equivalents” means (i) with respect to Common Stock, the number of
Shares and (ii) with respect to any Company Securities that are convertible into
or exchangeable for Common Stock, the number of Shares issuable in respect of
the conversion or exchange of such Company Securities into Common Stock.

“Common Stock” means the common stock, with no par value per share, of the
Company and any other security into which such Common Stock may hereafter be
converted or exchanged.

 

4



--------------------------------------------------------------------------------

“Common Stock Purchase Price” means R$0.49 per Share.

“Company Securities” means (i) the Common Stock, (ii) securities convertible
into or exchangeable for Common Stock and (iii) any options, warrants or other
rights to acquire Common Stock.

“CVM” means the Comissão de Valores Mobiliários (Brazilian Securities
Commission).

“Fully-Diluted” means all outstanding Shares, all Shares issuable in respect of
all outstanding securities convertible into or exchangeable for Common Stock and
all Shares issuable in respect of all outstanding options, warrants and other
rights to acquire Common Stock; provided that, if any of the foregoing Company
Securities are subject to vesting, such Company Securities subject to vesting
shall be included in the definition of “Fully-Diluted” only upon and to the
extent of such vesting; provided further that any Company Securities that would
vest as a result of the consummation of a Tag-Along Sale shall be deemed to be
vested solely for the purpose of any calculation of “Fully-Diluted” that is made
immediately prior to such Tag-Along Sale.

“GAAP” means generally accepted accounting principles in the United States.

“Instrument of Assignment” means that certain instrument of assignment, dated as
of April 25, 2011, among Zion RJ Participações S.A., a sociedade anônima duly
organized under the laws of the Federative Republic of Brazil, enrolled before
the National Register of Legal Entities (CNPJ/MF) under No. 12.793.726/0001-08,
with headquarters in the City and State of Rio de Janeiro, at Rua Martins
Ferreira No. 91, Botafogo, RW FIP and Equinix.

“Internal Rate of Return” means the annual rate of return determined using
(i) for the RW FIP Closing Payment and the RW FIP Additional and Conditional
Payment, United States dollars and (ii) for Shares owned by the Management
Shareholders, Brazilian reais, in each case based on a 365-day year with the
value on the Closing Date of the aggregate cash flows equal to zero.

“IPO” means the initial Public Offering.

“Majority Management Shareholder” means the Management Shareholder(s) whose
Aggregate Ownership of Shares (as determined on a Common Equivalents basis)
divided by the Aggregate Ownership of Shares (as determined on a Common
Equivalents basis) by all Management Shareholders is 50% or more.

“Management Minimum Price” means an amount equal to 50% of the Common Stock
Purchase Price (as adjusted for any share dividends, share subdivisions,
combinations, consolidations and similar changes, and taking into account any
cash dividends, distributions, repurchases or recapitalizations).

 

5



--------------------------------------------------------------------------------

“Management Signing Shares” means the Shares issued to the Management
Shareholders upon the consummation of the Merger, as set forth in the recitals
to this Agreement (together with any new, substituted or additional securities
distributed to the Management Shareholders with respect to such Shares in any
share dividend, share subdivision, combination, consolidation or similar
change).

“Market Disruption Event” means the occurrence or existence prior to 1:00 p.m.
(New York City time) on any Trading Day for the Parent Shares of an aggregate
one half hour period, of any suspension or limitation imposed on trading (by
reason of movements in price exceeding limits permitted by the stock exchange or
otherwise) in the Parent Shares or in any options, contracts or future contracts
relating to the Parent Shares.

“Measurement Period” means the 30 consecutive Trading Days beginning five
Trading Days after RW FIP’s delivery of the Default Notice.

“Merger” means the merger of ALOG with and into the Company, consummated on
October 31, 2012.

“Minimum Call Price” means the sum of (i) the amount that yields an Internal
Rate of Return of 12% to the RW FIP Closing Payment from the Closing Date to the
date of the Call Option Exercise Notice, and (ii) the amount that yields an
Internal Rate of Return of 12% to the RW FIP Additional and Conditional Payment
from the date of such payment to the date of the Call Option Exercise Notice (as
adjusted in each case for any share dividends, share subdivisions, combinations,
consolidations and similar changes, and taking into account any cash dividends,
distributions, repurchases or recapitalizations, or dispositions or transfers to
Third Parties).

“Minimum Put Price” means (i) in 2014, the amount equal to the sum of (x) the
amount that yields an Internal Rate of Return of 8% to the RW FIP Closing
Payment from the Closing Date to the date of the Put Option Exercise Notice, and
(y) the amount that yields an Internal Rate of Return of 8% to the RW Additional
and Conditional Payment from the date of such payment to the date of the Put
Option Exercise Notice, (ii) in 2015, the amount equal to the sum of (x) the
amount that yields an Internal Rate of Return of 4% to the RW FIP Closing
Payment from the Closing Date to the date of the Put Option Exercise Notice, and
(y) the amount that yields an Internal Rate of Return of 4% to the RW Additional
and Conditional Payment from the date of such payment to the date of the Put
Option Exercise Notice, and (iii) in 2016, the amount equal to the sum of
(x) the amount that yields an Internal Rate of Return of 0% to the RW FIP
Closing Payment from the Closing Date to the date of the Put Option Exercise
Notice, and (y) the amount that yields an Internal Rate of Return of 0% to the
RW Additional and Conditional Payment from the date of such payment to the date
of the Put Option Exercise Notice (as adjusted in each case for any share
dividends, share subdivisions, combinations,

 

6



--------------------------------------------------------------------------------

consolidations and similar changes, and taking into account any cash dividends,
distributions, repurchases or recapitalizations, or dispositions or transfers to
Third Parties), (each, the “Applicable IRR”); provided that, if Equinix delivers
a Put Objection Notice pursuant to Section 5.02(e), the Minimum Put Price for
the Option Exercise Period of the calendar year immediately succeeding the
delivery of such Put Objection Notice shall be the amount that yields the
Applicable IRR for the immediately preceding Option Exercise Period. For
example, if Equinix delivers a Put Objection Notice in response to RW FIP’s
delivery of a Put Option Exercise Notice during the Option Exercise Period in
April 2014, the Minimum Put Price for the Option Exercise Period in April 2015
will be the amount that yields an Applicable IRR of 8%, and the Minimum Put
Price for the Option Exercise Period in April 2016 will be the amount that
yields an Applicable IRR of 0%. If Equinix delivers a Put Objection Notice in
response to RW FIP’s delivery of a Put Option Exercise Notice during the Option
Exercise Period in April 2015, the Minimum Put Price for the Option Exercise
Period in April 2016 will be the amount that yields an Applicable IRR of 4%.

“Option Exercise Period” means each period beginning on April 1 and ending on
April 30 of each of 2014, 2015 and 2016.

“Permitted Transferee” means: (i) in the case of Equinix, any Person that is an
Affiliate of such Shareholder; (ii) in the case of RW FIP, any Person that is an
Affiliate of such Shareholder, and/or any fund managed by Riverwood Capital
Partners L.P., Riverwood Capital Partners (Parallel – A) L.P., Riverwood Capital
Partners (Parallel – B) L.P. or any of their Affiliates; and (iii) in the case
of any Management Shareholder, (A) any Person to whom Company Securities are
Transferred from such Management Shareholder (1) by will or the laws of descent
and distribution or (2) by gift without consideration of any kind; provided
that, in the case of clause (2), such transferee is the spouse, the lineal
descendant, sibling, parent, heir, executor, testamentary trustee, legatee or
beneficiary of such Management Shareholder, (B) a trust that is for the
exclusive benefit of such Management Shareholder or its Permitted Transferees
under (A) above or (C) any entity in which the respective Management
Shareholders holds, at least, 99% of the capital stock.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Public Offering” means an underwritten public offering of Company Securities
pursuant to a registration statement filed with and declared effective by the
CVM under Brazilian law and/or the U.S. Securities and Exchange Commission (the
“SEC”) under U.S. law (other than pursuant to a registration statement on Form
S-4 or Form S-8 or any similar or successor form) or pursuant to the applicable
law of the jurisdiction in which the offer is made, as the case may be.

“Put Option Exercise Period” means the ten Business Day period following (i) the
delivery by Equinix of a Tag-Along Notice indicating that Equinix proposes to
sell all of its Company Securities, (ii) the delivery by Equinix of a Drag-Along
Sale Notice or (iii) the decision by the Company to effect a Fundamental
Transaction.

 

7



--------------------------------------------------------------------------------

“ROFR Portion” means, with respect to Equinix or RW FIP and for any Offer, the
product of (i) the total number of Offered Securities in such Offer and (ii) a
fraction, the numerator of which is such Shareholder’s Aggregate Ownership
Percentage (as determined on a Common Equivalents basis) and the denominator of
which is the Aggregate Ownership Percentage (as determined on a Common
Equivalents basis) of Equinix and RW FIP, in each case immediately prior to the
receipt by Equinix and RW FIP of the Offer Notice with respect to such Offer
pursuant to Section 4.05(b).

“RW FIP Additional and Conditional Payment” means the amount paid in U.S.
Dollars by RW FIP and/or its Affiliates in satisfaction of RW FIP’s obligation
to pay its portion of the Additional and Conditional Purchase Price pursuant to
the Instrument of Assignment.

“RW FIP Closing Payment” means US$52,746,908.

“RW FIP Closing Shares” means the Shares issued to RW FIP upon consummation of
the Merger, as set forth in the recitals to this Agreement (together with any
new, substituted or additional securities distributed to RW FIP with respect to
such Shares in any share dividend, share subdivision, combination, consolidation
or similar change), which previously consisted (directly or indirectly held by
RW FIP) of Shares that were purchased pursuant to the Share Purchase Agreement
as well as Shares that were assumed in the Instrument of Assignment.

“Shares” means shares of Common Stock.

“Share Purchase Agreement” means the Share Purchase Agreement and Other
Covenants entered into on February 9, 2011 among Fundo Mútuo de Investimento em
Empresas Emergentes – Stratus GC, the Management ALOG Shareholders, Alexandre
Guy Haegler, Marcus Moraes de Oliveira, Erik da Costa Breyer, Sandra Haegler,
Bettina Alessandra Haegler, Philip Eric Haegler, Bianca Haegler, Antonio Carlos
dos Santos Pina, Tecinvest Ltd., Stratus Corp., Winterpark Intl. Corp, Emanuel
Gonçalves Dutra, Cristian Gallegos and Zion RJ Participações S.A.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests at the time directly or indirectly owned by such
Person, having ordinary voting power to elect a majority of (i) the board of
directors, (ii) the board of officers, in the event the relevant entity does not
have a board of directors, or (iii) other persons performing similar functions.

“Tag-Along Portion” means, with respect to any other Shareholder and for any
Tag-Along Sale, (i) the number of Shares (as determined on a Common Equivalents
and Fully-Diluted basis) owned by such other Shareholder immediately prior to
such Tag-Along Sale multiplied by (ii) a fraction, the numerator of which is the
number of Shares (as determined on a Common Equivalents basis) proposed

 

8



--------------------------------------------------------------------------------

to be sold by the Tag-Along Seller in such Tag-Along Sale and the denominator of
which is the Aggregate Ownership of Shares (as determined on a Common
Equivalents basis) by all Shareholders immediately prior to such Tag-Along Sale.

“Third Party” means a prospective purchaser of Company Securities in an
arm’s-length transaction from a Shareholder, other than a Permitted Transferee
or other Affiliate of such Shareholder.

“Trading Day” means a day during which (i) there is no Market Disruption Event,
and (ii) the NASDAQ Global Select Market or, if the Parent Shares are not quoted
on the NASDAQ Global Select Market, on the principal U.S. national or regional
securities exchange on which the Parent Shares are then listed, opens for
trading during its regular trading session or, if the Parent Shares are not so
listed, admitted for trading or quoted, any Business Day. A “Trading Day” only
includes those days that have a scheduled closing time of 4:00 p.m. (New York
City time) or the then standard closing time for regular trading on the relevant
exchange or trading system.

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Company Securities or any participation or interest
therein, whether directly or indirectly (including pursuant to a derivative
transaction), or agree or commit to do any of the foregoing and (ii) when used
as a noun, a direct or indirect sale, assignment, disposition, exchange, pledge,
encumbrance, hypothecation, or other transfer of such Company Securities or any
participation or interest therein or any agreement or commitment to do any of
the foregoing.

“Volume Weighted Average Price” per Parent Share on any Trading Day means such
price as displayed on Bloomberg (or any successor service) page EQIX. UQ<Equity>
VAP in respect of the period from 9:30 a.m. to 4:00 p.m., New York City time, on
such Trading Day; or, if such price is not available, the “Volume Weighted
Average Price” means the market value per Parent Share on such Trading Day as
determined by a nationally recognized investment banking firm retained for this
purpose by Parent.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

   Section

ALOG Shareholders Agreement

   8.08

Annual Budget

   2.06(b)(i)

Call Option

   5.01(a)

Call Option Closing

   5.01(c)

Call Option Exercise Notice

   5.01(a)

Call Option on Management

   5.06(a)

Call Price

   5.01(d)

Call Shares

   5.01(a)

 

9



--------------------------------------------------------------------------------

Company

   Preamble

Confidential Information

   7.01(b)

Default

   6.03(a)

Default Amount

   6.02

Default Notice

   6.03(a)

Default Put Closing

   6.03(a)

Default Put Shares

   6.03(a)

Derivative Company Securities

   4.02(a)

Derivative Company Securities Exercise

   4.02(a)

Derivative Company Securities Exercise Notice

   4.02(a)

Drag-Along Rights

   4.02(a)

Drag-Along Sale

   4.02(a)

Drag-Along Sale Notice

   4.02(b)

Drag-Along Sale Notice Period

   4.02(c)

Drag-Along Sale Price

   4.02(b)

Drag-Along Seller

   4.02(a)

Drag-Along Transferee

   4.02(a)

Eduardo

   Preamble

Equinix

   Preamble

Fair Market Value

   5.03(b)

Fundamental Transaction

   4.04

Guarantee Cap

   6.01

Indemnitors

   7.03

Management Call Option Exercise Notice

   5.06(b)

Management Call Price

   5.06(c)

Management Call Shares

   5.06(a)

Management Option Closing

   5.06(e)

Management Put Option

   5.06(a)

Management Put Option Exercise Notice

   5.06(b)

Management Put Price

   5.06(d)

Management Put Shares

   5.06(a)

Management ROFR Outside Date

   4.05(f)

Management Seller

   4.05(a)

Management Shareholders

   Preamble

Non-Exercising Shareholder

   4.05(d)

Obligations

   6.01

Observer

   2.09

Offer

   4.05(a)

Offer Notice

   4.05(a)

Offer Price

   4.05(a)

Offer to the Selling Shareholder

   4.06(a)

 

10



--------------------------------------------------------------------------------

Offered Securities

   4.05(a)

Offered Shareholder

   4.06(a)

Original Shareholders Agreements

   8.08

Parent

   Preamble

Parent Shares

   6.02

Parties

   Preamble

Party

   Preamble

Put Objection Notice

   5.02(e)

Put Option

   5.02(a)

Put Option Closing

   5.02(c)

Put Option Exercise Notice

   5.02(a)

Put Price

   5.02(d)

Put Settlement

   5.02(e)

Put Shares

   5.02(a)

Replacement Nominee

   2.03(a)

Representatives

   7.01(b)

Riverwood Sponsors

   Preamble

RW FIP

   Preamble

RW FIP ROFR Outside Date

   4.06(d)

Selling Shareholder

   4.06(a)

Selling Shareholder Offer Notice

   4.06(a)

Selling Shareholder Offer Price

   4.06(a)

Selling Shareholder Offered Securities

   4.06(a)

Share Price

   6.03(b)(ii)

Sidney

   Preamble

Tag-Along Notice

   4.01(a)

Tag-Along Notice Period

   4.01(c)

Tag-Along Offer

   4.01(a)

Tag-Along Right

   4.01(c)

Tag-Along Response Notice

   4.01(c)

Tag-Along Sale

   4.01(a)

Tag-Along Seller

   4.01(a)

Tagging Person

   4.01(c)

Zion

   8.08

Zion Shareholders Agreement

   8.08

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement

 

11



--------------------------------------------------------------------------------

unless otherwise specified. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof; provided that
with respect to any agreement or contract listed on any schedules hereto, all
such amendments, modifications or supplements must also be listed in the
appropriate schedule. References to any law include all rules and regulations
promulgated thereunder. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. References to “R$” and “reais” mean Brazilian reais, the lawful
currency of Brazil. References to “US$” and “dollars” mean U.S. dollars, the
lawful currency of the United States.

ARTICLE 2

CORPORATE GOVERNANCE

Section 2.01. Composition of the Board. (a) The Board shall consist of six
members. (i) For so long as Equinix is a 20% Shareholder, three of the members
shall be appointed by Equinix, including the Chairman of the Board, (ii) for so
long as RW FIP is a 20% Shareholder, two of the members shall be appointed by RW
FIP, and (iii) for so long as the Management Shareholders, together, are a 5%
Shareholder, one of the members shall be appointed by the Majority Management
Shareholder.

(b) Notwithstanding the foregoing, in the event that RW FIP’s Aggregate
Ownership of Shares (as determined on a Common Equivalents basis) exceeds
Equinix’s Aggregate Ownership of Shares (as determined on a Common Equivalents
basis), the Shareholders agree to cast their votes at any shareholders meeting
of the Company and practice all acts necessary to: (i) designate two of the
members of the Board as directed by Equinix and (ii) designate three of the
members of the Board as directed by RW FIP, including the Chairman of the Board.

(c) If either Equinix or RW FIP ceases to be (i) a 20% Shareholder, but remains
a 5% Shareholder, the number of members of the Board to be designated by the
relevant reducing Shareholder shall be reduced to one, or (ii) a 5% Shareholder,
the relevant reducing Shareholder shall not have any rights to appoint a member
of the Board; and, in either case, the additional member(s) previously
designated by such reducing Shareholder automatically shall be removed from the
Board and the size of the Board shall be reduced accordingly.

 

12



--------------------------------------------------------------------------------

(d) If the Majority Management Shareholder shall cease to have the right to
designate one member pursuant to Section 2.01(a), the member previously
designated by the Majority Management Shareholder automatically shall be removed
from the Board and the size of the Board shall be reduced accordingly.

(e) Each Shareholder agrees that, if at any time it is then entitled to vote for
the election of members to the Board, it shall vote all of its Shares or execute
proxies or written consents, as the case may be, and take all other necessary
action (including causing the Company to call a special meeting of shareholders)
in order to ensure that the composition of the Board is as set forth in this
Section 2.01.

Section 2.02. Removal. Each Shareholder agrees that, if at any time it is then
entitled to vote for the removal of members from the Board, it shall not vote
any of its Shares or execute proxies or written consents or practice any acts,
as the case may be, in favor of the removal of any member who shall have been
designated pursuant to Section 2.01 or Section 2.03, unless the Person or
Persons entitled to designate or nominate such member pursuant to Section 2.01
or Section 2.03 shall have consented to such removal in writing; provided that,
if the Person or Persons entitled to designate any member pursuant to
Section 2.01 or Section 2.03 shall request in writing the removal of such
member, each Shareholder shall cast its votes at any shareholders meeting of the
Company and practice all acts necessary in favor of such removal.

Section 2.03. Vacancies. If, as a result of death, disability, retirement,
resignation, removal or otherwise, there shall exist or occur any vacancy on the
Board:

(a) the Person or Persons entitled under Section 2.01 to designate such member
whose death, disability, retirement, resignation or removal resulted in such
vacancy, subject to the provisions of Section 2.01, shall have the exclusive
right to designate another individual (the “Replacement Nominee”) to fill such
vacancy and serve as a member on the Board; and

(b) subject to Section 2.01, each Shareholder agrees that if it is then entitled
to vote for the election of members to the Board, it shall vote all of its
Shares, or execute proxies or written consents and practice all reasonable acts,
as the case may be, in order to ensure that the Replacement Nominee be elected
to the Board.

Section 2.04. Meetings. (a) The Board shall hold a regularly scheduled meeting
at least once every calendar quarter. The Company shall pay all reasonable
out-of-pocket expenses incurred by each member and the Observer in connection
with attending regular and special meetings of the Board and any committee
thereof, and any such meetings of the board of directors of any Subsidiary of
the Company and any committee thereof.

(b) The Chairman of the Board shall give each member (by email or otherwise)
notice and the agenda for each meeting of the Board at least ten days prior to
such meeting. Each meeting of the Board

 

13



--------------------------------------------------------------------------------

shall take place Section 1.02 in person, at the Company’s headquarters or
Section 1.03 by telephonic or other electronic means specified in the notice of
meeting and reasonably accessible to all of the directors.

Section 2.05. Action by the Board. (a) A quorum of four members is necessary for
the occurrence of any Board meeting, of whom at least one-half of the members
must be appointees of Equinix and one member must be an appointee of RW FIP. In
the absence of a quorum, a majority of the directors present may adjourn any
meeting, one time and only one time, and, with notice duly given pursuant to
Section 2.04(b), reconvene such meeting pursuant to Section 2.04(b); provided,
that a quorum of the Board at any such reconvened meeting shall consist of three
directors, of whom at least one-half must be appointees of Equinix and, if at
least one appointee of RW FIP shall have been present at the originally convened
meeting, one of whom must be an appointee of RW FIP.

(b) Subject to Section 2.06, all actions of the Board shall require Section 1.04
the affirmative vote of at least a majority of the members present at a
duly-convened meeting of the Board at which a quorum for occurrence is present
or Section 1.05 the unanimous written consent of the Board; provided that, if
there is a vacancy on the Board and an individual has been nominated to fill
such vacancy, the first order of business shall be to fill or ratify the
fulfillment of such vacancy. Each member shall be entitled to cast one vote with
respect to any matter submitted for approval of, or any action to be taken by,
the Board. In the event of a tie, the Chairman of the Board or another designee
of Equinix shall have a tie-breaking vote.

(c) The Board may create executive, compensation, audit and such other
committees as it may determine. Each such committee shall have two members, one
designated by Equinix (for so long as Equinix is a 20% Shareholder) and one by
RW FIP (for so long as RW FIP is a 20% Shareholder). The designee of Equinix
shall have a tie-breaking vote.

(d) Notwithstanding the foregoing, in the event that RW FIP’s Aggregate
Ownership of Shares (as determined on a Common Equivalents basis) exceeds
Equinix’s Aggregate Ownership of Shares (as determined on a Common Equivalents
basis), the Shareholders agree that references in this Section 2.05 to “Equinix”
shall be deemed to be references to “RW FIP” and vice versa; provided, that if
either Equinix or RW FIP ceases to be a 20% Shareholder, the relevant reducing
Shareholder shall not have any rights under this Section 1.05 with respect to
the composition of a quorum or any committee created by the Board.

Section 2.06. Shareholders’ Meetings. (a) The following matters shall be subject
to deliberation at the shareholders’ meeting of the Company and in order to be
passed shall require the affirmative vote of (i) Equinix (for so long as Equinix
is a 5% Shareholder), (ii) RW FIP (for so long as RW FIP is a 5% Shareholder)
and (iii) the Majority Management Shareholder (for so long as the Management
Shareholders, considered together, are a 5% Shareholder):

(i) Any transaction between the Company or any of its Subsidiaries, on the one
hand, and any Shareholder or any of its respective Affiliates, on the other,
other than (x) issuances of capital stock of the Company or any of its
Subsidiaries, (y) any borrowings by the Company or any of its Subsidiaries from
any Shareholder or any of its respective Affiliates, in each case as approved by
the Board, and (z) the Board’s determination of Fair Market Value pursuant to
Section 5.03;

 

14



--------------------------------------------------------------------------------

(ii) Any liquidation, dissolution, commencement of bankruptcy, reorganization or
similar proceedings with respect to the Company or any of its Subsidiaries; and

(iii) Any modification of the business purpose of the Company.

(b) The following matters shall be subject to deliberation at the shareholders’
meeting of the Company and in order to be passed shall require the affirmative
vote of (i) Equinix (for so long as Equinix is a 20% Shareholder) and (ii) RW
FIP (for so long as RW FIP is a 20% Shareholder):

(i) Approval of the annual budget of the Company and its Subsidiaries (the
“Annual Budget”);

(ii) Capital expenditures in excess of the greater of (x) the amount set forth
in the Annual Budget and (y) R$20,000,000;

(iii) Any creation, incurrence or assumption of indebtedness of the Company or
any of its Subsidiaries (x) in excess of R$10,000,000 in any fiscal year, or
(y) such that aggregate indebtedness of the Company and its Subsidiaries on a
consolidated basis, at any time outstanding, exceeds R$30,000,000;

(iv) Any issuance of capital stock of the Company or any of its Subsidiaries in
excess of R$5,000,000 per annum excluding (x) the issuance of Shares upon the
exercise of options issued pursuant to any plan or arrangement and (y) from and
after May 1, 2016, in connection with the IPO;

(v) The establishment of any option plan or arrangement of the Company or any of
its Subsidiaries;

(vi) Before May 1, 2016, the IPO;

(vii) The declaration of any dividend on or the making of any distribution with
respect to, or the redemption, repurchase or other acquisition of, any
securities of the Company or any of its Subsidiaries, by the Company or any of
its Subsidiaries except as expressly permitted by this Agreement;

(viii) Any amendment to the Charter or any adoption of or amendment to any
similar organizational document of any of the Company’s Subsidiaries; or

(ix) Any acquisition or sale, transfer, lease, pledge or other disposition
(whether by merger, consolidation or other business combination transaction, or
other form of transaction) by the Company or any of its Subsidiaries of any
assets, businesses, interests, properties or securities, in a single transaction
or a series of related transactions, with a value in the aggregate in excess of
R$5,000,000 (regardless of the form of such consideration), other than a
Fundamental Transaction; provided that the Parties hereto agree that any merger
or consolidation of the Company into or with any of its Subsidiaries shall
require the affirmative vote of Equinix (for so long as Equinix is a 20%
Shareholder) and RW FIP (for so long as RW FIP is a 20% Shareholder) regardless
of the value of such transaction.

 

15



--------------------------------------------------------------------------------

(c) From and after May 1, 2016, either Equinix, for so long as it is a 20%
Shareholder, or RW FIP, for so long as it is a 20% Shareholder, may solely
approve the IPO.

(d) If Equinix and RW FIP mutually approve the IPO pursuant to
Section 2.06(b)(vi) or, from and after May 1, 2016, either RW FIP or Equinix
approves the IPO pursuant to Section 2.06(c), the Shareholders shall cause the
Company to make its officers available to prepare and make presentations at any
“road shows” and before analysts and rating agencies, as the case may be, and
take other actions to obtain ratings for the Company Securities to be offered
and the Shareholders shall use their reasonable best efforts to cooperate as
reasonably requested by the underwriters in the offering, marketing or selling
of the relevant Company Securities.

Section 2.07. Charter Provisions. Each Shareholder agrees to vote all of its
Shares or execute proxies or written consents, as the case may be, and to take
all other actions necessary, to ensure that the Charter (i) facilitates, and
does not at any time conflict with, any provision of this Agreement and
(ii) permits each Shareholder to receive the benefits to which each such
Shareholder is entitled under this Agreement.

Section 2.08. Subsidiary Governance. The Shareholders agree to cause the Company
to vote (or cause the voting of) the shares of the capital stock of its
Subsidiaries, and each Shareholder agrees to cause its representatives on the
Board and the boards of any Subsidiary of the Company, subject to their
fiduciary duties, to vote and take other appropriate action, in each case, to
give effect to the agreements in this Article 2 in respect of each Subsidiary of
the Company. All restrictions that apply to the Company pursuant to this
Agreement shall apply to the Company and its Subsidiaries as a consolidated
group.

Section 2.09. RW FIP Observer. For so long as RW FIP is a 20% Shareholder, the
Company will permit a representative of RW FIP who is an employee or officer
thereof or of one of its Affiliates (or any other such designee who is
reasonably acceptable to Equinix) (the “Observer”) to attend all meetings of the
Board and all committees thereof (whether in person, telephonic or other) in a
non-voting, observer capacity, and shall provide to the Observer, concurrently
with the members of the Board, and in the same manner, notice of such meetings
and a copy of all materials provided to such members.

 

16



--------------------------------------------------------------------------------

ARTICLE 3

RESTRICTIONS ON TRANSFER

Section 3.01. General Restrictions on Transfer. (a) Each Shareholder agrees that
it shall not Transfer any Company Securities (or solicit any offers in respect
of any Transfer of any Company Securities), except in compliance with the terms
and conditions of this Agreement.

(b) Any attempt to Transfer any Company Securities not in compliance with this
Agreement shall be null and void, and the Company shall not, and shall cause any
transfer agent not to, give any effect in the Company’s stock records to such
attempted Transfer.

Section 3.02. Legends. In addition to any other legend that may be required, the
Company shall effect the registration of this Agreement in its Livro de Registro
de Ações Nominativas (share registry book), in substantially the following form:

“THE SHARES HELD BY [NAME OF THE SHAREHOLDER] ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER, VOTING ARRANGEMENTS AND OTHER PROVISIONS SET FORTH IN THE
SHAREHOLDERS’ AGREEMENT DATED OCTOBER 31, 2012. ALL TRANSFERS OF SUCH SHARES
SHALL BE MADE IN ACCORDANCE WITH SUCH SHAREHOLDERS’ AGREEMENT OR OTHERWISE SHALL
BE CONSIDERED NULL AND VOID.”

Section 3.03. Permitted Transferees. (a) Notwithstanding anything in this
Agreement to the contrary, any Shareholder may at any time Transfer any or all
of its Company Securities to one or more of its Permitted Transferees without
compliance with Sections 3.04, 3.05 or Article 4, as applicable; provided that
such Permitted Transferee shall have agreed in writing to be bound by the terms
of this Agreement in the form of Exhibit A attached hereto.

(b) If any Permitted Transferee of any Shareholder to which Company Securities
have been transferred ceases to be a Permitted Transferee of such Shareholder,
such Permitted Transferee shall, and such Shareholder shall cause such Permitted
Transferee to, transfer back to such Shareholder (or to another Permitted
Transferee of such Shareholder) any Company Securities it owns on or prior to
the date that such Permitted Transferee ceases to be a Permitted Transferee of
such Shareholder.

Section 3.04. Restrictions on Transfers by the Management Shareholders.

(a) Prior to April 1, 2014, no Management Shareholder shall Transfer any of its
Company Securities, except (i) to one or more of its Permitted Transferees in
accordance with Section 3.03, or (ii) in a Transfer to which both Equinix and RW
FIP consent.

(b) From and after April 1, 2014, no Management Shareholder shall transfer any
of its Company Securities, except (i) to one or more of its Permitted
Transferees in accordance with Section 3.03, (ii) in a Transfer to which both
Equinix and RW FIP consent or (iii) in a Transfer made in compliance with
Sections 4.01, 4.02, 4.05 or 5.06.

 

17



--------------------------------------------------------------------------------

Section 3.05. Restrictions on Transfer by Equinix and RW FIP. (a) Prior to
April 1, 2014, neither Equinix nor RW FIP shall Transfer any of its Company
Securities, except (i) to one or more of its Permitted Transferees in accordance
with Section 3.03, or (ii) in a Transfer to which Equinix (in the case of a
Transfer by RW FIP) or RW FIP (in the case of a Transfer by Equinix) consents.

(b) From and after April 1, 2014 through April 30, 2016, neither Equinix nor RW
FIP shall transfer any of its Company Securities, except (iii) to one or more of
its Permitted Transferees in accordance with Section 3.03, (ii) in a Transfer to
which Equinix (in the case of a Transfer by RW FIP) or RW FIP (in the case of a
Transfer by Equinix) consents, (iii) in an IPO or (iv) in a Transfer made in
compliance with Sections 4.01, 4.02, 4.06, 5.01 or 5.02.

(c) The restrictions on Transfer set forth in Section 3.05(b) above shall
terminate at 11:59 p.m. São Paulo time on April 30, 2016 and, from and after
May 1, 2016, Equinix and RW FIP may freely Transfer any of their Company
Securities, subject to the Tag-Along Rights of the Management Shareholders
pursuant to Section 4.01.

ARTICLE 4

TAG-ALONG RIGHTS; DRAG-ALONG RIGHTS;

RIGHT OF FIRST REFUSAL

Section 4.01. Tag-Along Rights. (a) Subject to Sections 4.01(h), 4.01(i),
4.01(j), 4.03 and 4.06, if either Equinix or RW FIP (the “Tag-Along Seller”)
proposes to Transfer any Company Securities to a Third Party (a “Tag-Along
Sale”), the Tag-Along Seller shall provide each other Shareholder written notice
of the terms and conditions of such proposed Transfer (the “Tag-Along Notice”)
and offer each other Shareholder the opportunity to participate in such Transfer
in accordance with this Section 4.01 (the “Tag-Along Offer”).

(b) The Tag-Along Notice shall identify the number and class of Company
Securities proposed to be sold by the Tag-Along Seller, the consideration for
which the Transfer is proposed to be made (as determined on a Common Equivalents
basis), and all other material terms and conditions of the Tag-Along Offer,
including the form of the proposed agreement, if any.

(c) Each other Shareholder shall have the right (a “Tag-Along Right”),
exercisable by written notice (a “Tag-Along Response Notice”) given to the
Tag-Along Seller within five Business Days after its receipt of the Tag-Along
Notice (the “Tag-Along Notice Period”), to request that the Tag-Along Seller
include in the proposed Transfer up to a number of Company Securities (as
determined on a Common Equivalents basis) representing such Shareholder’s
Tag-Along Portion (each such exercising Shareholder, a “Tagging Person”);
provided that each Tagging Person shall be entitled to include in the

 

18



--------------------------------------------------------------------------------

Tag-Along Sale no more than its Tag-Along Portion of Company Securities (as
determined on a Common Equivalents basis) and the Tag-Along Seller shall be
entitled to include the number of Company Securities (as determined on a Common
Equivalents basis) proposed to be Transferred by the Tag-Along Seller as set
forth in the Tag-Along Notice (reduced, to the extent necessary, so that each
Tagging Person shall be able to include its Tag-Along Portion) and such
additional Company Securities as permitted by Section 4.01(f). Each Tag-Along
Response Notice shall include wire transfer or other instructions for payment of
any consideration for the Company Securities being transferred in such Tag-Along
Sale. Each Tagging Person shall also deliver to the Tag-Along Seller, together
with its Tag-Along Response Notice, a notarized, limited power-of-attorney
authorizing the Tag-Along Seller or its representative to Transfer such Company
Securities on the terms set forth in the Tag-Along Notice. Delivery of the
Tag-Along Response Notice with such limited power-of-attorney shall constitute
an irrevocable acceptance of the Tag-Along Offer by such Tagging Person, subject
to the provisions of this Section 4.01 and Section 4.03. If at the termination
of the Tag-Along Notice Period any Shareholder shall not have elected to
participate in the Tag-Along Sale, such Shareholder shall be deemed to have
waived its rights under Section 4.01(a) with respect to the Transfer of its
Company Securities pursuant to such Tag-Along Sale.

(d) If at the end of a 60-day period after delivery of such Tag-Along Notice
(which 60-day period shall be extended if any of the transactions contemplated
by the Tag-Along Offer is subject to regulatory approval until the expiration of
five Business Days after all such approvals have been received, but in no event
later than 90 days following receipt of the Tag-Along Notice by the Tag-Along
Seller), the Tag-Along Seller has not completed the Transfer of all Company
Securities proposed to be sold by the Tag-Along Seller and all Tagging Persons
on substantially the same terms and conditions set forth in the Tag-Along
Notice, the Tag-Along Seller shall (i) return to each Tagging Person the limited
power-of-attorney that such Tagging Person delivered for Transfer pursuant to
this Section 4.01 and any other documents in the possession of the Tag-Along
Seller executed by the Tagging Persons in connection with the proposed Tag-Along
Sale, and (ii) all the restrictions on Transfer contained in this Agreement or
otherwise applicable at such time with respect to such Company Securities shall
continue in effect.

(e) Promptly after the consummation of the Tag-Along Sale, the Tag-Along Seller
shall (i) notify the Tagging Persons thereof, (ii) remit to each Tagging Person
the total consideration for the Company Securities of such Tagging Person
Transferred pursuant thereto less such Tagging Person’s pro rata share of any
escrows, holdbacks or adjustments in purchase price and any transaction expenses
as determined in accordance with Section 4.03, with the cash portion of the
purchase price paid by wire transfer of immediately available funds in
accordance with the wire transfer instructions in the applicable Tag-Along
Response Notice, and (iii) furnish such other evidence of the completion and the
date of completion of such transfer and the terms thereof as may be reasonably
requested by the Tagging Persons. The Tag-Along Seller shall promptly remit to
the Tagging Persons any additional consideration payable upon the release of any
escrows, holdbacks or adjustments in purchase price.

 

19



--------------------------------------------------------------------------------

(f) If (i) any Shareholder declines to exercise its Tag-Along Rights or (ii) any
Tagging Person elects to exercise its Tag-Along Rights with respect to less than
such Tagging Person’s Tag-Along Portion, the Tag-Along Seller shall be entitled
to Transfer, pursuant to the Tag-Along Offer, a number of Company Securities
held by it equal to the number of Company Securities (as determined on a Common
Equivalents basis) constituting, as the case may be, the Tag-Along Portion of
such Shareholder or the portion of such Tagging Person’s Tag-Along Portion with
respect to which Tag-Along Rights were not exercised.

(g) Notwithstanding anything contained in this Section 4.01, there shall be no
liability on the part of the Tag-Along Seller to the Tagging Persons (other than
the obligation to return any limited powers-of-attorney received by the
Tag-Along Seller) or any other Person if the Transfer of Company Securities
pursuant to this Section 4.01 is not consummated for whatever reason. Whether to
effect a Transfer of Company Securities pursuant to this Section 4.01 by the
Tag-Along Seller is in the sole and absolute discretion of the Tag-Along Seller.
If the Tag-Along Sale is not consummated, all the restrictions on Transfer set
forth in this Agreement or otherwise applicable at such time with respect to
such Company Securities shall again be in full force and effect.

(h) The provisions of this Section 4.01 shall not apply to any proposed Transfer
of Company Securities by the Tag-Along Seller (i) in a Public Offering,
(ii) pursuant to Section 4.02, Section 4.05 or Article 5, (iii) in the case of
Equnix or RW FIP as the Tag-Along Seller, to the Offered Shareholder through its
exercise of its right of first refusal pursuant to Section 4.06 or (iv) to a
Permitted Transferee.

(i) The Tag-Along Rights of the Management Shareholders pursuant to this
Section 4.01 shall terminate upon the earlier of (i) the IPO or (ii) the
consummation of a Fundamental Transaction.

(j) The Tag-Along Rights of either Equinix or RW FIP vis-à-vis the other,
pursuant to this Section 4.01, shall terminate upon the earlier of (i) the IPO,
(ii) the consummation of a Fundamental Transaction, or (iii) May 1, 2016.

Section 4.02. Drag-Along Rights. (a) Subject to Sections 4.02(g), 4.02(h),
4.02(i), 4.03 and Article 5, if Equinix (the “Drag-Along Seller”) proposes to
Transfer, in a single transaction or series of transactions, all, but not less
than all, of its Shares to a Third Party (a “Drag-Along Sale”), the Drag-Along
Seller may at its option (the “Drag-Along Rights”) require the other
Shareholders to, and the other Shareholders shall: (iv) Transfer all, but not
less than all, of their Company Securities to such Third Party (the “Drag-Along
Transferee”) (and not exercise any dissenters’ or appraisal rights that
otherwise may be available to any such other Shareholder under applicable law)
and (v) if applicable, provide written notice to the Company and to the
Drag-Along Seller (the “Derivative Company Securities Exercise Notice”),
pursuant to which such other Shareholder shall irrevocably commit and agree
(A) to pay any and all amounts necessary to exercise, convert or exchange any
securities convertible into or exchangeable for Common Stock and any options,
warrants or other rights to acquire Common Stock (the “Derivative Company
Securities”) into Shares and to deliver any notices or documents as are required
to effect any such exercise, conversion or exchange, (B) to surrender any such

 

20



--------------------------------------------------------------------------------

Derivative Company Securities for termination without any consideration for such
termination, or (C) to irrevocably cancel and terminate any right to acquire
Common Stock or to convert any security into Common Stock (including, without
limitation, the termination of any right applicable to any debt security to
convert such security in whole or in part into Common Stock), in each case in
order to effect the action set forth in clauses (A)-(C), as applicable,
concurrently with the Drag-Along Sale (a “Derivative Company Securities
Exercise”). If such Shareholder holds any Derivative Company Security and fails
to deliver a Derivative Company Securities Exercise Notice no later than the
fifth Business Day prior to the proposed Drag-Along Sale, then, subject to the
last sentence of this Section 4.02, (x) such Shareholder shall be deemed to have
elected to irrevocably terminate and cancel its right to acquire Shares or to
convert any security into Common Stock and shall cease to have any right to
effect a Derivative Company Securities Exercise with respect to any of its
Derivative Company Securities, (y) the Third Party purchaser shall not be
required to purchase any Shares issuable upon any Derivative Company Securities
Exercise by such Shareholder, and (z) upon the consummation of the Drag-Along
Sale, all such Derivative Company Securities (or, if applicable, the right
applicable to any debt security to convert such security in whole or part into
Common Stock) shall terminate automatically and without any further action by
any Person. If the Drag-Along Sale is not consummated with respect to any Shares
acquired upon the Derivative Company Securities Exercise, then (I) any
Derivative Company Securities Exercise Notice delivered pursuant to the first
sentence of this Section 4.02(a) shall be deemed to be rescinded and shall have
no force and effect, and (II) the right of such Shareholder to effect Derivative
Company Securities Exercises in accordance with the terms of its Derivative
Company Securities and the terms hereof shall be automatically restored without
any further action by any Person.

(b) If the Drag-Along Seller elects to exercise its Drag-Along Rights, the
Drag-Along Seller shall provide notice of such Drag-Along Sale to the other
Shareholders (a “Drag-Along Sale Notice”) not later than 15 Business Days prior
to the proposed Drag-Along Sale. The Drag-Along Sale Notice shall identify the
purchaser in the Drag-Along Sale, the consideration for which a Transfer is
proposed to be made (as determined on a Common Equivalents basis) (the
“Drag-Along Sale Price”) and all other material terms and conditions of the
Drag-Along Sale. Each other Shareholder shall be required to participate in the
Drag-Along Sale on the terms and conditions set forth in the Drag-Along Sale
Notice and to tender its Company Securities as set forth below; provided, that,
in any Drag-Along Sale, the price per Share for the Shares Transferred by any
Management Shareholder shall be equal to the greater of (i) the Drag-Along Sale
Price and (ii) the Management Minimum Price.

(c) The other Shareholders hereby grant to the Drag-Along Seller any and all
necessary powers to, pursuant to the terms of article 684 of the Brazilian Civil
Code, execute any and all instruments to effect the Transfer of the Company
Securities subject to the Drag-Along Sale on the terms set forth in the
Drag-Along Sale Notice. Each other Shareholder, if requested by the Drag-Along
Seller, not later than five Business Days prior to the proposed Drag-Along Sale
(the “Drag-Along Sale Notice Period”), shall deliver to a representative of the
Drag-Along Seller designated in the Drag-Along Sale Notice wire transfer or
other instructions for payment of the consideration for the Company Securities
being Transferred in such Drag-Along Sale.

 

21



--------------------------------------------------------------------------------

(d) The Drag-Along Seller shall have a period of 120 days from the date of
delivery of the Drag-Along Sale Notice to consummate the Drag-Along Sale on the
terms and conditions set forth in such Drag-Along Sale Notice; provided that, if
such Drag-Along Sale is subject to regulatory approval, such 120-day period
shall be extended until the expiration of five Business Days after all such
approvals have been received, but in no event later than 180 days following the
date of delivery of the Drag-Along Sale Notice. If the Drag-Along Sale shall not
have been consummated during such period, the Drag-Along Seller shall return to
each of the other Shareholders any documents in the possession of the Drag-Along
Seller executed by such Shareholders in connection with the proposed Drag-Along
Sale, and all the restrictions on Transfer contained in this Agreement or
otherwise applicable at such time with respect to such Company Securities owned
by such Shareholders shall again be in full force and effect.

(e) Promptly after the consummation of the Drag-Along Sale pursuant to this
Section 4.02, the Drag-Along Seller shall notify the other Shareholders thereof,
remit to each such Shareholder the total consideration for the Company
Securities of such Shareholder Transferred pursuant thereto less such
Shareholder’s pro rata share of any escrows, holdbacks or adjustments in
purchase price and any transaction expenses as determined in accordance with
Section 4.03, with the cash portion of the purchase price paid by wire transfer
of immediately available funds in accordance with the wire transfer instructions
in the applicable Drag-Along Response Notices, and furnish such other evidence
of the completion and the date of completion of such transfer and the terms
thereof as may be reasonably requested by the other Shareholders. The Drag-Along
Seller shall promptly remit to the other Shareholders any additional
consideration payable upon the release of any escrows, holdbacks or adjustments
in purchase price.

(f) Notwithstanding anything contained in this Section 4.02, there shall be no
liability on the part of the Drag-Along Seller to the other Shareholders (other
than the obligation to return any instruments received by the Drag-Along Seller)
or any other Person if the Transfer of Company Securities pursuant to this
Section 4.02 is not consummated for whatever reason, regardless of whether the
Drag-Along Seller has delivered a Drag-Along Sale Notice. Whether to effect a
Transfer of Company Securities pursuant to this Section 4.02 by the Drag-Along
Seller is in the sole and absolute discretion of the Drag-Along Seller.

(g) The provisions of this Section 4.02 shall not apply to any proposed Transfer
of Company Securities by the Drag-Along Seller in a Public Offering.

(h) The Drag-Along Rights of Equinix against the Management Shareholders
pursuant to this Section 4.02 shall terminate upon the earlier of (i) the IPO or
(ii) the consummation of a Fundamental Transaction.

(i) The Drag-Along Rights of Equinix against RW FIP pursuant to this
Section 4.02 shall terminate upon the earlier of (i) the IPO, (ii) the
consummation of a Fundamental Transaction, or (iii) May 1, 2016.

 

22



--------------------------------------------------------------------------------

Section 4.03. Additional Conditions to Tag-Along Sales and Drag-Along Sales.
Notwithstanding anything contained in Section 4.01 or 4.02, the rights and
obligations of the Shareholders to participate in a Tag-Along Sale under
Section 4.01 or a Drag-Along Sale under Section 4.02 are subject to the
following conditions:

(a) Upon the consummation of such Tag-Along Sale or Drag-Along Sale,
Section 1.06 all of the Shareholders participating therein will receive the same
form and amount of consideration as determined on a Common Equivalents basis;
provided that any consideration for any services, such as placement or
transaction fees, investment banking or investment advisory fees payable to the
Tag-Along Seller or Drag-Along Seller, as the case may be, or any related Person
in connection with such transaction, or any consideration for any additional
agreements entered into in connection with such transaction, such as
non-competition agreements, shall be included in the amount of consideration,
and Section 1.07 if any Shareholders are given an option as to the form and
amount of consideration to be received, all Shareholders participating therein
will be given the same option;

(b) Each Shareholder shall be obligated to pay only its pro rata share (based on
the number of Company Securities (as determined on a Common Equivalents basis)
Transferred) of expenses incurred in connection with a consummated Tag-Along
Sale or Drag-Along Sale to the extent such expenses are incurred for the benefit
of all Shareholders and are not otherwise paid by the Company or another Person;
and

(c) Each Shareholder Section 1.08 shall make such representations, warranties
and covenants, provide such indemnities and enter into such definitive
agreements as are customary for transactions of the nature of the proposed
Transfer; provided that if the Shareholders are required to provide any
representations or indemnities in connection with such Transfer (other than
representations and indemnities concerning each Shareholder’s title to the
Company Securities and authority, power and right to enter into and consummate
the Transfer without contravention of any law or agreement), liability for
misrepresentation or indemnity shall (as to such Shareholders) be expressly
stated to be several but not joint and each Shareholder shall not be liable for
more than its pro rata share (based on the number of Company Securities (as
determined on a Common Equivalents basis) Transferred) of any liability for
misrepresentation or indemnity, Section 1.09 shall benefit from all of the same
provisions of the definitive agreements as the Tag-Along Seller or Drag-Along
Seller, as the case may be, and Section 1.10 shall be required to bear its
proportionate share of any escrows, holdbacks or adjustments in purchase price.

Section 4.04. Fundamental Transactions. Subject to Article 5, in the event that
the Company proposes to effect (i) a sale, lease, transfer, conveyance or other
disposition, in a single transaction or a series of transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole or (ii) a merger, consolidation or other business combination transaction
or series of transactions (other

 

23



--------------------------------------------------------------------------------

than a Drag-Along Sale) the result of which is that any Person or group of
Persons, other than Equinix or any of its Affiliates (or a group containing any
of them), becomes the owner, directly or indirectly, of more than 50% of the
voting power of the outstanding voting stock of the Company (each transaction
described in clauses (i) and (ii), a “Fundamental Transaction”), each other
Shareholder agrees it will take all actions requested by the Company that may be
necessary or desirable to consummate such Fundamental Transaction, including, if
applicable, to vote in favor of such Fundamental Transaction, to waive any
dissenters’ or appraisal rights in connection therewith and, if such Fundamental
Transaction is structured as a transaction the approval of which requires a vote
of shareholders, to deliver an executed proxy, which shall be coupled with an
interest and shall be irrevocable, authorizing Equinix to vote such
Shareholder’s Company Securities in favor of such Fundamental Transaction. Each
other Shareholder shall also, to the extent applicable, (A) make such
representations, warranties and covenants, provide such indemnities and enter
into such definitive agreements as are customary for transactions of the nature
of the Fundamental Transaction; provided that if such Shareholders are required
to provide any representations or indemnities in connection with such
Fundamental Transaction (other than representations and indemnities concerning
each other Shareholder’s title to the Company Securities and authority, power
and right to enter into and consummate the Fundamental Transaction without
contravention of any law or agreement), liability for misrepresentation or
indemnity shall (as to such Shareholders) be expressly stated to be several but
not joint and each Shareholder shall not be liable for more than its pro rata
share (based on the number of Company Securities (as determined on a Common
Equivalents basis) Transferred pursuant to such Fundamental Transaction) of any
liability for misrepresentation or indemnity, (B) benefit from all of the same
provisions of the definitive agreements as Equinix, and (C) be required to bear
its pro rata share (based on the number of Company Securities (as determined on
a Common Equivalents basis) Transferred pursuant to such Fundamental
Transaction) of any escrows, holdbacks or adjustments in purchase price.

Section 4.05. Right of First Refusal on Management Shareholders’ Transfers.
Section 1.11 If, at any time from and after April 1, 2014, a Management
Shareholder (the “Management Seller”) receives from or otherwise negotiates with
a Third Party an offer to purchase any or all of such Management Seller’s
Company Securities (an “Offer”) and intends to pursue the Transfer of such
Company Securities to such Third Party, such Management Seller shall give notice
(an “Offer Notice”) to both Equinix and RW FIP that such Management Seller
desires to accept the Offer and that sets forth the number and kind of Company
Securities (the “Offered Securities”), the price per Share that such Management
Seller proposes to be paid for such Offered Securities (the “Offer Price”) and
all other material terms and conditions of the Offer.

(b) The giving of an Offer Notice to Equinix and RW FIP shall constitute an
offer by such Management Seller to Transfer any or all of the Offered
Securities, in whole or in part, to Equinix and RW FIP at the Offer Price and on
the other terms set forth in the Offer Notice. Such offer shall be irrevocable
for 20 Business Days after receipt of such Offer Notice by each of Equinix and
RW FIP, and may be accepted by Equinix and/or RW FIP giving an irrevocable
notice of acceptance to such Management Seller prior to the expiration of such
20 Business Day period that specifies the number or

 

24



--------------------------------------------------------------------------------

aggregate principal amount of Offered Securities that such Shareholder desires
to purchase (not to exceed its ROFR Portion); provided that failure of Equinix
or RW FIP to send such notice of acceptance prior to the expiration of such 20
Business Day period shall be deemed to be an election by such Shareholder to not
exercise its right of first refusal with respect to the Offer specified in such
Offer Notice. If the Offer Notice specifies (i) a form of consideration other
than cash, a cash equivalent or a promissory note, the offer may be accepted by
Equinix and/or RW FIP for a payment, in lieu of such form of consideration, of
cash in an amount equal to the fair market value of such consideration (provided
that Equinix and RW FIP shall not both be obligated to pay the same form of
consideration), and (ii) a form of consideration consisting of a promissory
note, the promissory note of Equinix and/or RW FIP shall be deemed the
equivalent of the promissory note specified in the Offer Notice.

(c) If both Equinix and RW FIP exercise their right of first refusal pursuant to
this Section 4.05, each shall purchase the number of the Offered Securities up
to its ROFR Portion as specified in its irrevocable notice of acceptance.

(d) In the event either Equinix or RW FIP either (x) elects to not exercise its
right of first refusal with respect to its full ROFR Portion of the Offered
Securities pursuant to this Section 4.05 or (y) does not send a notice of
acceptance prior to the expiration of such 20 Business Day period pursuant to
Section 4.05(b) (in each case, the “Non-Exercising Shareholder”), the Management
Seller shall, within two Business Days after the expiration of the 20 Business
Day period mentioned in Section 4.05(b), notify (i) Equinix, if RW FIP is the
Non-Exercising Shareholder, and Equinix shall have five Business Days thereafter
to notify the Management Seller whether or not it elects to exercise the right
of first refusal in respect to any or all of the Offered Securities (without
giving effect to its ROFR Portion), or (ii) RW FIP, if Equinix is the
Non-Exercising Shareholder, and RW FIP shall have five Business Days thereafter
to notify the Management Seller whether or not it elects to exercise its right
of first refusal in respect to any or all of the Offered Securities (without
giving effect to its ROFR Portion).

(e) If Equinix and/or RW FIP exercises its right of first refusal pursuant to
this Section 4.05, it shall purchase and pay for the Offered Securities accepted
in its right of first refusal pursuant to Sections 4.05(c) and (d), as
applicable, within 20 Business Days after the date on which the right of first
refusal has been exercised in respect to such Offered Securities; provided that,
if the Transfer of such Offered Securities is subject to any prior regulatory
approval, the time period during which such Transfer may be consummated shall be
extended until the Management ROFR Outside Date (as defined below).

(f) Upon the earlier to occur of (i) full rejection of the offer by both Equinix
and RW FIP, (ii) the expiration of the 20 Business Day period without Equinix
and RW FIP electing to purchase any of the Offered Securities, (iii) the
expiration of the five Business Day period following a delivery of notice by the
Management Seller pursuant to Section 4.05(d) without either Equinix or RW FIP,
as the case may be, electing to purchase any or all of the Offered Securities
(without giving effect to its ROFR Portion) or (iv) the failure to obtain any
required consent or regulatory approval for the purchase of the Offered
Securities by Equinix and RW FIP within 180 days of full acceptance of the
offer, the Management

 

25



--------------------------------------------------------------------------------

Seller shall have a 90-day period during which to effect a Transfer to the Third
Party making the Offer of any or all of the remaining Offered Securities on
substantially the same or more favorable (as to the Management Seller) terms and
conditions as were set forth in the Offer Notice at a price not less than the
Offer Price; provided that (x) such Third Party shall have agreed in writing to
be bound by the terms of this Agreement and, (y) the Transfer to such Third
Party is not in violation of applicable federal, state or foreign securities
laws; provided, further, that, if the Transfer is subject to regulatory
approval, such 90-day period shall be extended until the expiration of five
Business Days after all such approvals shall have been received, but in no event
shall such period be extended for more than an additional 90 days without the
consent of the other Shareholders (the “Management ROFR Outside Date”). If the
Management Seller does not consummate the Transfer of the Offered Securities in
accordance with the foregoing time limitations, then the right of such
Management Seller to Transfer such Offered Securities shall terminate and the
Management Seller shall again comply with the procedures set forth in this
Section 4.05 with respect to any proposed Transfer of Company Securities to a
Third Party.

(g) The provisions of this Section 4.05 shall terminate upon the earlier of
(i) the IPO and (ii) the consummation of a Fundamental Transaction.

Section 4.06. Right of First Refusal on Equinix’s and RW FIP’s Transfers.
(a) Subject to Article 5, if, at any time from and after April 1, 2014, either
Equinix or RW FIP (the “Selling Shareholder”) receives from or otherwise
negotiates with a Third Party an offer to purchase any or all of such Selling
Shareholder’s Company Securities (an “Offer to the Selling Shareholder”) and
intends to pursue the Transfer of such Company Securities to such Third Party,
such Selling Shareholder shall give notice (an “Selling Shareholder Offer
Notice”) to RW FIP or Equinix, respectively (the “Offered Shareholder”), that
such Selling Shareholder desires to accept the Offer to the Selling Shareholder
and that sets forth the number and kind of Company Securities (the “Selling
Shareholder Offered Securities”), the price per Share that such Selling
Shareholder proposes to be paid for such Selling Shareholder Offered Securities
(the “Selling Shareholder Offer Price”) and all other material terms and
conditions of the Offer to the Selling Shareholder.

(b) The giving of a Selling Shareholder Offer Notice to the Offered Shareholder
shall constitute an offer by such Selling Shareholder to Transfer any or all of
the Selling Shareholder Offered Securities, in whole or in part, to the Offered
Shareholder, at the Selling Shareholder Offer Price and on the other terms set
forth in the Selling Shareholder Offer Notice. Such offer shall be irrevocable
for 20 Business Days after receipt of such Selling Shareholder Offer Notice by
the Offered Shareholder, and may be accepted by the Offered Shareholder giving
an irrevocable notice of acceptance to such Selling Shareholder prior to the
expiration of such 20 Business Day period that specifies the number or aggregate
principal amount of Selling Shareholder Offered Securities that the Offered
Shareholder desires to purchase, provided that failure of the Offered
Shareholder to send such notice of acceptance prior to the expiration of such 20
Business Day period shall be deemed to be an election by the Offered Shareholder
to not exercise the right of first refusal with respect to the Offer to the
Selling Shareholder specified in such Selling Shareholder Offer Notice. If the
Selling Shareholder Offer Notice specifies (i) a

 

26



--------------------------------------------------------------------------------

form of consideration other than cash, a cash equivalent or a promissory note,
the offer may be accepted by the Offered Shareholder, for a payment, in lieu of
such form of consideration, of cash in an amount equal to the fair market value
of such consideration, and (ii) a form of consideration consisting of a
promissory note, the promissory note of the Offered Shareholder shall be deemed
the equivalent of the promissory note specified in the Selling Shareholder Offer
Notice.

(c) If the Offered Shareholder exercises its right of first refusal pursuant to
this Section 4.06, it shall purchase and pay for the Selling Shareholder Offered
Securities accepted in its irrevocable notice of acceptance within 20 Business
Days after the date on which the right of first refusal has been exercised in
respect to such Selling Shareholder Offered Securities; provided that, if the
Transfer of such Selling Shareholder Offered Securities is subject to any prior
regulatory approval, the time period during which such Transfer may be
consummated shall be extended until the RW FIP ROFR Outside Date (as defined
below).

(d) Upon the earlier to occur of (ii) full rejection of the offer by the Offered
Shareholder, (ii) the expiration of the 20 Business Day period without the
Offered Shareholder electing to purchase any of the Selling Shareholder Offered
Securities, or (iii) the failure to obtain any required consent or regulatory
approval for the purchase of the Selling Shareholder Offered Securities by the
Offered Shareholder within 180 days of full acceptance of the offer, the Selling
Shareholder shall have a 90-day period during which to effect a Transfer to the
Third Party making the Offer to the Selling Shareholder of any or all of the
remaining Selling Shareholder Offered Securities on substantially the same or
more favorable (as to the Selling Shareholder) terms and conditions as were set
forth in the Selling Shareholder Offer Notice at a price not less than the
Selling Shareholder Offer Price; provided that (x) such Third Party shall have
agreed in writing to be bound by the terms of this Agreement and, (y) the
Transfer to such Third Party is not in violation of applicable federal, state or
foreign securities laws; provided, further, that, if the Transfer is subject to
regulatory approval, such 90-day period shall be extended until the expiration
of five Business Days after all such approvals shall have been received, but in
no event shall such period be extended for more than an additional 90 days
without the consent of the other Shareholders (the “RW FIP ROFR Outside Date”).
If the Selling Shareholder does not consummate the Transfer of the Selling
Shareholder Offered Securities in accordance with the foregoing time
limitations, then the right of such Selling Shareholder to Transfer such Selling
Shareholder Offered Securities shall terminate and the Selling Shareholder shall
again comply with the procedures set forth in this Section 4.06 with respect to
any proposed Transfer of Company Securities to a Third Party.

(e) The provisions of this Section 4.06 shall terminate upon the earlier of
(i) the IPO, (ii) the consummation of a Fundamental Transaction and (iii) May 1,
2016.

 

27



--------------------------------------------------------------------------------

ARTICLE 5

CALL OPTION; PUT OPTION

Section 5.01. Equinix Call Option. (a) RW FIP hereby grants to Equinix an
irrevocable option (the “Call Option”) to purchase all, but not less than all,
of the Shares now owned or hereafter acquired by RW FIP (the “Call Shares”) at
the Call Price (as defined below), and otherwise upon the terms and conditions
set forth in this Section 5.01. Equinix may exercise the Call Option (i) during
an Option Exercise Period, and (ii) during a Call Option Exercise Period, by
delivering a written notice to RW FIP during such Option Exercise Period or Call
Option Exercise Period (the “Call Option Exercise Notice”).

(b) Promptly after delivery of the Call Option Exercise Notice, the Shareholders
shall cause Fair Market Value to be determined pursuant to Section 5.03.

(c) The closing (the “Call Option Closing”) of the purchase and sale of the Call
Shares shall occur no later than the 15th Business Day after determination of
Fair Market Value. At the Call Option Closing, which shall be at a place and
time reasonably selected by Equinix, (i) RW FIP shall (A) if applicable, effect
the Derivative Company Securities Exercise pursuant to Section 5.05,
(B) Transfer the Call Shares to Equinix free and clear of all pledges, security
interests, liens, charges, encumbrances, equities, claims and options of
whatever nature other than those imposed under this Agreement or securities
laws, by executing and delivering to Equinix such instruments of transfer as
shall reasonably be requested by Equinix and (C) make such representations,
warranties and covenants, provide such indemnities and enter into such
definitive agreements with respect to RW FIP as are customary for such a
Transfer (including representations with respect to RW FIP’s title to the Call
Shares and authority, power and right to enter into and consummate the Transfer
without contravention of any law or agreement), and (ii) Equinix shall purchase
the Call Shares for the Call Price, payable in cash, minus any applicable tax
withholdings. RW FIP hereby grants to Equinix any and all necessary powers to,
pursuant to the terms of article 684 of the Brazilian Civil Code, execute any
and all instruments to effect the Transfer of the Call Shares, after payment of
the Call Price, minus any applicable tax withholdings, for each Call Share.

(d) The “Call Price” for the Call Shares to be purchased pursuant to the Call
Option shall be equal to:

(i) for all RW FIP Closing Shares, the greater of (x) the aggregate Fair Market
Value of such Shares and (y) the Minimum Call Price; and

(ii) for all other Shares held by RW FIP, the aggregate Fair Market Value of
such Shares.

Section 5.02. RW FIP Put Option. (a) Equinix hereby grants to RW FIP an
irrevocable option (the “Put Option”) to require Equinix to purchase all, but
not less than all, of the Shares now owned or hereafter acquired by RW FIP (the
“Put Shares”) at the Put Price (as defined below), and otherwise upon the terms
and conditions set forth in this Section 5.02. RW FIP may exercise the Put
Option (i) during an Option Exercise Period, and (ii) during a Put Option
Exercise Period, by delivering a written notice to Equinix during such Option
Exercise Period or Put Option Exercise Period (the “Put Option Exercise
Notice”).

 

28



--------------------------------------------------------------------------------

(b) Promptly after delivery of the Put Option Exercise Notice, the Shareholders
shall cause Fair Market Value to be determined pursuant to Section 5.03.

(c) Subject to Section 5.02(e), the closing (the “Put Option Closing”) of the
purchase and sale of the Put Shares shall occur no later than the 30th calendar
day after determination of Fair Market Value (or, if such day is not a Business
Day, the next succeeding Business Day); provided, that if the aggregate amount
payable by Equinix in settlement of the Put Option or, if the Management Put
Option (as defined below) is exercised, the aggregate amount payable by Equinix
in settlement of both the Put Option and the Management Put Option is greater
than the amount in Brazilian Reais equivalent to US$250,000,000, Equinix may, at
its option, extend such 30 calendar day period by up to an additional 90
calendar days. At the Put Option Closing, which shall be at a place and time
reasonably selected by Equinix, (i) RW FIP shall (A) if applicable, effect the
Derivative Company Securities Exercise pursuant to Section 5.05, and
(B) Transfer the Put Shares to Equinix free and clear of all pledges, security
interests, liens, charges, encumbrances, equities, claims and options of
whatever nature other than those imposed under this Agreement or applicable
securities laws, by executing and delivering to Equinix such instruments of
transfer as shall reasonably be requested by Equinix, and (C) make such
representations, warranties and covenants, provide such indemnities and enter
into such definitive agreements with respect to RW FIP as are customary for such
a Transfer (including representations with respect to RW FIP’s title to the Put
Shares and authority, power and right to enter into and consummate the Transfer
without contravention of any law or agreement), and (ii) Equinix shall purchase
the Put Shares for the Put Price, payable in cash, minus any applicable tax
withholdings.

(d) The “Put Price” for the Put Shares to be purchased pursuant to the Put
Option shall be equal to:

(i) For all RW FIP Closing Shares, the greater of (x) the aggregate Fair Market
Value of such Shares and (y) the Minimum Put Price.

(ii) For all other Shares held by RW FIP, the aggregate Fair Market Value of
such Shares.

(e) Notwithstanding anything to the contrary in this Section 5.02, in no event
shall Equinix be required to purchase the Put Shares upon RW FIP’s exercise of
the Put Option if (x) (I) RW FIP exercises the Put Option at any time during the
period beginning on April 1 and ending on April 30 of each of 2014 and 2015, and
(II) Equinix determines that its payment of the aggregate amount payable by
Equinix in settlement of the Put Option or, if the Management Put Option is
exercised, its payment of the aggregate amount payable by Equinix in settlement
of both the Put Option and the Management Put Option (the “Put Settlement”),
would cause Equinix to default in the performance of or to breach any covenant
set forth on Schedule 5.02(e), or (y) (I) RW FIP exercises the Put Option at any
time, and (II) Equinix determines that the Put Settlement would cause a
violation of applicable law, as determined by Equinix based upon the advice of
counsel from a nationally recognized law firm, and in each case

 

29



--------------------------------------------------------------------------------

Equinix delivers a written objection notice (the “Put Objection Notice”) to RW
FIP within 15 Business Days of such determination. If Equinix determines that
the Put Settlement would cause Equinix to default in the performance of or to
breach any covenant or agreement set forth on Schedule 5.02(e) and delivers the
Put Objection Notice, the right of Equinix to postpone the Put Settlement on
such grounds pursuant to this Section 5.02(e) shall terminate at 11:59 p.m. São
Paulo Time on March 31 of the calendar year immediately succeeding Equinix’s
delivery of the Put Objection Notice and, from and after April 1 of such
calendar year, Equinix shall be required to purchase the Put Shares upon RW
FIP’s exercise of the Put Option, as provided in Section 5.02(a) through (d).
For the avoidance of doubt, Equinix shall not be required to purchase the Put
Shares at any time if counsel from a nationally recognized law firm advises
Equinix that the Put Settlement would cause a violation of applicable law.
Equinix represents and warrants that (i) as of the date of this Agreement, the
execution, delivery and performance of this Agreement will not cause Parent to
default in the performance of or to breach any covenant set forth on Schedule
5.02(e), and (ii) if RW FIP were to exercise its Put Option on the date of this
Agreement, Parent would not be in default in the performance of, and would not
be in breach of, any covenant set forth on Schedule 5.02(e).

Section 5.03. Determination of Fair Market Value. (a) Promptly after delivery of
a Call Option Exercise Notice or a Put Option Exercise Notice, as applicable,
representatives of Equinix and RW FIP shall meet in good faith to agree on Fair
Market Value.

(b) As used in Articles 2 and 5, “Fair Market Value” means, with respect to any
Call Share or Put Share, as applicable, the price at the date of the Call Option
Exercise Notice or the Put Option Exercise Notice, as applicable, at which such
Call Share or Put Share, as applicable, could be sold in an arm’s-length
transaction between a willing and able buyer and a willing and able seller,
neither of which is an Affiliate of the other and neither of which is under any
compulsion to buy or to sell, with the expectation of concluding the purchase
and sale within a reasonable time, which price shall be based on what
comparable, publicly-listed and widely-held companies are trading at in the
Brazilian and U. S. financial markets at that time, assuming that (A) there is a
public market for the Shares in which there is a fully distributed volume of
securities freely available for trading and (B) there is no minority or
illiquidity discount attributable to the Shares.

(c) Subject to the foregoing definition, if Equinix and RW FIP are not able to
agree on Fair Market Value within ten Business Days of delivery of the Call
Option Exercise Notice or the Put Option Exercise Notice, as applicable, the
following procedures shall apply:

(i) Each of Equinix and RW FIP will, within 15 Business Days of delivery of the
Call Option Exercise Notice or the Put Option Exercise Notice, as applicable,
appoint an internationally recognized investment bank to determine Fair Market
Value. The fees and expenses of each investment bank will be borne by the
Company.

 

30



--------------------------------------------------------------------------------

(ii) Each investment bank will, within ten Business Days of the appointment of
the second investment bank to be appointed notify both Equinix and RW FIP in
writing of its determination of Fair Market Value, setting forth, in reasonable
detail, the basis for such determination. If the difference between the two
determinations of Fair Market Value is less than 10% of the lower value, Fair
Market Value will be deemed to be the average of the two values. In all other
cases, within five Business Days, the Parties’ two investment banks will jointly
select a third internationally recognized investment bank and will notify the
third investment bank in writing of their respective determinations of Fair
Market Value.

(iii) The third investment bank will, within ten Business Days of its
appointment, determine which of the Parties’ estimation of Fair Market Value is
closest to the actual Fair Market Value of the Call Securities or the Put
Securities, as applicable, and such Party’s estimation shall be deemed to be
Fair Market Value for all purposes under this Agreement. The fees and expenses
of the third investment bank will be borne by the Party whose estimation of Fair
Market Value was not determined to be closest to the actual Fair Market Value of
the Call Securities or the Put Securities.

(iv) The determination of Fair Market Value in accordance with this Section 5.03
shall be final, binding and conclusive upon each Shareholder. Each Shareholder
will share with the other Shareholder any information it or its Affiliates
provide to any of the investment banks and will not communicate, and will
prevent its Affiliates from communicating, with the third investment bank
without giving the other Shareholder a reasonable opportunity to be present or
otherwise participate in such communication.

(v) All the investment banks involved in determining Fair Market Value shall be
compensated by way of a fixed fee. Under no circumstances shall any participant
in the determination of Fair Market Value be permitted to receive any form of
incentive-based compensation for its services hereunder.

Section 5.04. Pledge of Shares. Equinix pledges its Shares in favor of RW FIP,
for purposes of guaranteeing the full payment of the Put Price pursuant, and
subject to the terms and conditions of Section 5.02, by executing the share
pledge agreement attached hereto as Schedule 5.04(a).

Section 5.05. Derivative Company Securities Exercise. Promptly following the
determination of Fair Market Value as required by Section 5.01(b) or
Section 5.02(c), but in any case no later than the fifth Business Day preceding
the Call Option Closing or the Put Option Closing, as applicable, RW FIP shall
deliver a Derivative Company Securities Exercise Notice to the Company and to
Equinix, pursuant to which RW FIP shall irrevocably commit and agree to effect a
Derivative Company Securities Exercise concurrently with the Call Option Closing
or the Put Option Closing, as applicable. Promptly following the delivery of its
Derivative Company Securities Exercise Notice, RW FIP shall execute any other
documents and agreements requested by the Company or Equinix to effect such
Derivative Company Securities Exercise. For the avoidance of doubt, any Shares
issued pursuant to any Derivative Company Securities Exercise by RW FIP shall be
Call Shares or Put Shares, as applicable, for all purposes of this 0. If RW FIP
holds any Derivative Company Security and fails to deliver a Derivative Company
Securities Exercise Notice no later than the fifth Business Day preceding the
Call Option Closing or the

 

31



--------------------------------------------------------------------------------

Put Option Closing, then, subject to the last sentence of this Section 5.05,
(A) RW FIP shall be deemed to have elected to irrevocably terminate and cancel
its right to acquire Shares or to convert any security into Common Stock and
shall cease to have any right to effect a Derivative Company Securities Exercise
with respect to any of its Derivative Company Securities, (B) Equinix shall not
be required to purchase any Shares issuable upon any Derivative Company
Securities Exercise by RW FIP, and (C) upon the consummation of the Call Option
Closing or the Put Option Closing, as applicable, all such Derivative Company
Securities (or, if applicable, the right applicable to any debt security to
convert such security in whole or part into Common Stock) shall terminate
automatically and without any further action by any Person. If the Call Option
Closing or the Put Option Closing, as applicable, is not consummated with
respect to any Shares acquired upon the Derivative Company Securities Exercise,
then (y) any Derivative Company Securities Exercise Notice delivered by RW FIP
pursuant to the first sentence of this Section 5.05 shall be deemed to be
rescinded and shall have no force and effect, and (z) the right of RW FIP to
effect Derivative Company Securities Exercises in accordance with the terms of
its Derivative Company Securities and the terms hereof shall be automatically
restored without any further action by any Person.

Section 5.06. Management Shareholders Options. (a) The Management Shareholders
hereby grant to Equinix an irrevocable option (the “Call Option on Management”)
to purchase all, but not less than all, of their Shares (the ”Management Call
Shares”), and Equinix hereby grants to the Management Shareholders an
irrevocable option (the “Management Put Option”) to require Equinix to purchase
all, but not less than all, of their Shares (the “Management Put Shares”), in
each case whether now owned or hereafter acquired by the Management
Shareholders, at a price equal to the Management Call Price or the Management
Put Price, as applicable, and otherwise on the terms and conditions set forth in
this Section 5.06.

(b) If Equinix exercises the Call Option pursuant to Section 5.01(a) or RW FIP
exercises the Put Option pursuant to Section 5.02(a), Equinix shall provide the
Management Shareholders with prompt written notice of the terms and conditions
of the Call Option or Put Option exercise, as applicable, and, at any time prior
to the fifth Business Day after determination of Fair Market Value:

(i) Equinix may exercise the Call Option on Management by delivering written
notice to the Management Shareholders (such notice, a “Management Call Option
Exercise Notice”); and

(ii) The Majority Management Shareholders may exercise the Management Put Option
by delivering written notice to Equinix (such notice, a “Management Put Option
Exercise Notice”).

 

32



--------------------------------------------------------------------------------

(c) The “Management Call Price” for the Management Call Shares to be purchased
from such Management Shareholders pursuant to the Call Option on Management
shall equal the aggregate price for such Shares calculated as set forth below.

(i) For the Management Signing Shares, the price per Share shall be (x) if the
Call Price determined pursuant to Section 5.01(d) is Fair Market Value, its Fair
Market Value; or (y) if the Call Price determined pursuant to Section 5.01(d) is
the Minimum Call Price, the greater of (A) the Management Minimum Price and
(B) the price that implies an Internal Rate of Return to the Common Stock
Purchase Price (as adjusted for any share dividends, share subdivisions,
combinations, consolidations and similar changes, and taking into account any
cash dividends, distributions, repurchases or recapitalizations) from the
Closing Date to the date of the Call Option Exercise Notice equal to the sum of
(I) the Internal Rate of Return on the Common Stock Purchase Price implied by
its Fair Market Value plus (II) (1) in 2014, 2% per annum, (2) in 2015, 1% per
annum and (3) in 2016, 0% per annum; and

(ii) For all other Shares held by the Management Shareholders, the price per
Share shall be its Fair Market Value.

(d) The “Management Put Price” for the Management Put Shares to be purchased
from such Management Shareholders pursuant to the Management Put Option shall
equal the aggregate price for such Shares calculated as set forth below.

(i) For the Management Signing Shares, the price per Share shall be (x) if the
Put Price determined pursuant to Section 5.02(d) is Fair Market Value, its Fair
Market Value; or (y) if the Put Price determined pursuant to Section 5.02(d) is
the Minimum Put Price, the greater of (A) the Management Minimum Price and
(B) the price that implies an Internal Rate of Return to the Common Stock
Purchase Price (as adjusted for any share dividends, share subdivisions,
combinations, consolidations and similar changes, and taking into account any
cash dividends, distributions, repurchases or recapitalizations) from the
Closing Date to the date of the Put Option Exercise Notice equal to the sum of
(I) the Internal Rate of Return on the Common Stock Purchase Price implied by
its Fair Market Value plus (II) (1) in 2014, 2% per annum, (2) in 2015, 1% per
annum and (3) in 2016, 0% per annum; and

(ii) For all other Shares held by the Management Shareholders, the price per
Share shall be its Fair Market Value.

(e) The closing of the purchase and sale of the Management Call Shares or the
Management Put Shares, as applicable (the “Management Option Closing”), shall be
made at the Call Option Closing or the Put Option Closing, as applicable, or as
promptly as practicable thereafter. At the Management Option Closing, (i) the
Management Shareholders shall Transfer the Management Call Shares or the
Management Put Shares, as applicable, to Equinix free and clear of all pledges,
security interests, liens, charges, encumbrances, equities, claims and options
of whatever nature other than those imposed under this Agreement and those
imposed as a result of applicable state or foreign securities laws, by executing
and delivering to Equinix such instruments of transfer as shall reasonably be
requested by Equinix, and shall make such representations, warranties and
covenants, providing such indemnities and entering into such definitive
agreements as are customary for such a Transfer, and (ii) Equinix shall purchase
the Management Call Shares or the Management Put Shares, as applicable, for the
Management Call Price or the Management Put Price, as applicable, payable in
cash, minus any applicable tax withholdings.

 

33



--------------------------------------------------------------------------------

Management Shareholders hereby grant to Equinix any and all necessary powers to,
pursuant to the terms of article 684 of the Brazilian Civil Code, execute any
and all instruments to effect the Transfer of the Management Call Shares, after
payment of the Management Call Price.

(f) Promptly following the delivery of the Management Call Option Exercise
Notice or the Management Put Option Exercise Notice, as applicable, but in any
case no later than the fifth Business Day preceding the Management Option
Closing, each Management Shareholder shall deliver a Derivative Company
Securities Exercise Notice to the Company and to Equinix, pursuant to which each
such Management Shareholder shall irrevocably commit and agree to effect a
Derivative Company Securities Exercise concurrently with the Management Option
Closing. The terms of Section 5.05 shall apply to such Derivative Company
Securities Exercise mutatis mutandis, with references therein to “RW FIP” deemed
to be references to such Management Shareholder for purposes hereof.

(g) Notwithstanding anything to the contrary in this Section 5.06, in no event
shall the Majority Management Shareholders exercise the Management Put Option,
and in no event shall Equinix be required to purchase the Management Put Shares
upon the Management Shareholders’ exercise of the Management Put Option if, with
respect to the relevant Option Exercise Period, Equinix has prevented settlement
of the Put Option pursuant to Section 5.02(e).

ARTICLE 6

PARENT GUARANTEE; RIVERWOOD SPONSORS COVENANT

Section 6.01. Parent Guarantee. Parent hereby absolutely, unconditionally and
irrevocably guarantees to RW FIP the due and punctual performance and discharge
of the obligation of Equinix to purchase the Put Shares pursuant and subject to
the terms and conditions of Section 5.02 (the “Obligations”); provided that
notwithstanding anything to the contrary contained in this Agreement, in no
event shall Parent’s aggregate liability to pay cash pursuant to this
Section 6.01 exceed US$100,000,000 (the “Guarantee Cap”). The guarantee provided
by Parent pursuant to this Section 6.01 is a guarantee of payment, not
collection, and a separate action may be brought and prosecuted against Parent
to enforce this Section 6.01, irrespective of whether any action is brought
against Equinix or any other Person or whether Equinix or any other Person is
joined in any such action or actions.

(a) RW FIP shall not be obligated to file any claim relating to the Obligations
in the event that Equinix becomes subject to a bankruptcy, reorganization or
similar proceeding, and the failure of RW FIP to so file shall not affect
Parent’s obligations under this Section 6.01. In the event that any payment to
RW FIP in respect of any Obligation is rescinded or must otherwise be returned
for any reason, Parent shall remain liable hereunder with respect to the
Obligations as if such payment had not been made.

(b) Parent hereby expressly waives any and all rights or defenses arising by
reason of any law, notice, contract or equitable defense, including all
suretyship defenses generally with respect to this Section 6.01.

 

34



--------------------------------------------------------------------------------

Section 6.02. Parent Share Settlement. Parent further covenants and agrees that,
if the amount of the Obligations (the “Default Amount”) exceeds the Guarantee
Cap, Parent shall deliver Shares or shares of Parent’s common stock (the “Parent
Shares”), at RW FIP’s election, in exchange for the balance of the Default Put
Shares (as defined below), in accordance with Section 6.03. For the avoidance of
doubt, if the Default Amount exceeds the Guarantee Cap, RW FIP may require
Parent to satisfy the amount of such excess by delivering either Shares or
Parent Shares, but not a combination of Shares and Parent Shares.

Section 6.03. Procedures. (a) If Equinix fails to purchase any or all of the Put
Shares pursuant to and subject to the terms and conditions of Section 5.02 (a
“Default” and such Put Shares, the “Default Put Shares”), then RW FIP, by
delivering written notice to Parent while such a Default is continuing (such
notice, a “Default Notice”), may require Parent to purchase such Default Put
Shares as provided in this Section 6.03. The Default Notice shall describe
Equinix’s Default, state the number of Default Put Shares and the Put Price as
determined pursuant to Section 5.02(d). Parent shall deliver to RW FIP cash, or
a mixture of cash and Shares or Parent Shares, as applicable, in satisfaction of
payment of the Put Price for the Default Put Shares no later than (i) if (A) the
Default Amount does not exceed the Guarantee Cap or (B) if the Default Amount
exceeds the Guarantee Cap and RW FIP elects to receive Shares in satisfaction of
the excess, the 15th Business day after delivery of such Default Notice or
(ii) if the Default Amount exceeds the Guarantee Cap and RW FIP elects to
receive Parent Shares in satisfaction of the excess, the 40th Trading Day after
delivery of such Default Notice (the date of such delivery, the “Default Put
Closing”). If the common stock of Parent is traded on a United States or foreign
securities exchange, reported through an established United States or foreign
over-the-counter trading system or otherwise traded over the counter, the Parent
Shares delivered to RW FIP shall be similarly listed or made eligible for
quotation. Parent shall use its reasonable best efforts to ensure that the
Parent Shares delivered to RW FIP are freely tradeable under U.S. securities
laws (which, if required, shall include registering the Parent Shares under the
U.S. Securities Act of 1933, as amended; provided that RW FIP and the RW FIP
Sponsors shall reasonably cooperate in order to effect such registration).
Notwithstanding anything to the contrary herein, if, at the date of the Default
Put Closing, the Parent Shares are not traded on a United States or foreign
securities exchange, reported through an established United States or foreign
over-the-counter trading system or otherwise traded over the counter, RW FIP
shall have the right to elect to receive the Shares in place of the Parent
Shares pursuant to this Section 6.03.

(b) Parent and RW FIP shall conduct the Default Put Closing on the terms and
subject to the conditions of the Put Closing, as set forth in Section 5.02;
provided that Parent shall:

(i) Deliver to RW FIP cash in an amount equal to the lesser of (A) the Default
Amount and (B) the Guarantee Cap, in exchange for the number of Default Put
Shares equal to the aggregate cash amount paid by Parent divided by Fair Market
Value; and,

(ii) If the Default Amount exceeds the aggregate cash amount paid by Parent
pursuant to Section 6.03(b)(i), Parent shall also deliver a number of Shares or
Parent Shares, as applicable, equal to (A) (I) the Default Amount minus (II) the
aggregate cash amount paid by Parent pursuant to Section 6.03(b)(i) divided by
(B) the Share Price, in exchange for the balance of the Default Put Shares. The
“Share Price” means, (x) with respect to the Shares, Fair Market Value and
(y) with respect to the Parent Shares, Adjusted VWAP.

 

35



--------------------------------------------------------------------------------

Section 6.04. Riverwood Sponsors Covenant. Riverwood Sponsors shall use their
reasonable best efforts to cause RW FIP, its Permitted Transferees and their
Affiliates, to take, or cause to be taken, all actions necessary to perform RW
FIP’s covenants, agreements and obligations pursuant to this Agreement of RW
FIP.

ARTICLE 7

CERTAIN COVENANTS AND AGREEMENTS

Section 7.01. Confidentiality. (a) Each Shareholder agrees that Confidential
Information furnished and to be furnished to it has been and may in the future
be made available in connection with such Shareholder’s investment in the
Company. Each Shareholder agrees that it shall, and that it shall cause any
Person to whom Confidential Information is disclosed pursuant to clause 0 below
to, at all times keep confidential such Confidential Information and not
disclose any Confidential Information to any Person, except that Confidential
Information may be disclosed:

(i) To such Shareholder’s Representatives (as defined below) in the normal
course of the performance of their duties or to any financial institution
providing credit to such Shareholder;

(ii) To the extent required by applicable law, rule or regulation (including
complying with any oral or written questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process to which a Shareholder is subject; provided that such Shareholder agrees
to give the Company prompt notice of such request(s), to the extent practicable,
so that the Company may seek an appropriate protective order or similar relief
(and the Shareholder shall cooperate with such efforts by the Company, and shall
in any event make only the minimum disclosure required by such law, rule or
regulation);

(iii) To any Person to whom such Shareholder is contemplating a Transfer of its
Company Securities; provided that such Transfer would not be in violation of the
provisions of this Agreement and such potential transferee is advised of the
confidential nature of such information and agrees to be bound by a
confidentiality agreement consistent with the provisions hereof;

(iv) To any regulatory authority or rating agency to which the Shareholder or
any of its Affiliates is subject or with which it has regular dealings; provided
that such authority or agency is advised of the confidential nature of such
information;

 

36



--------------------------------------------------------------------------------

(v) To the extent related to the tax treatment and tax structure of the
transactions contemplated by this Agreement (including all materials of any
kind, such as opinions or other tax analyses that the Company, its Affiliates or
its Representatives have provided to such Shareholder relating to such tax
treatment and tax structure); provided that the foregoing does not constitute an
authorization to disclose the identity of any existing or future party to the
transactions contemplated by this Agreement or their Affiliates or
Representatives, or, except to the extent relating to such tax structure or tax
treatment, any specific pricing terms or commercial or financial information; or

(vi) If the prior written consent of the Board shall have been obtained.

Nothing contained herein shall prevent the use (subject, to the extent possible,
to a protective order) of Confidential Information in connection with the
assertion or defense of any claim by or against the Company or any Shareholder.

(b) “Confidential Information” means any information concerning the Company or
any Persons that are or become its Subsidiaries or the financial condition,
business, operations or prospects of the Company or any such Persons in the
possession of or furnished to any Shareholder (including by virtue of its
present or former right to designate a director of the Company); provided that
the term “Confidential Information” does not include information that
Section 1.12 is or becomes generally available to the public other than as a
result of a disclosure by a Shareholder or its directors, officers, employees,
stockholders, members, partners, agents, counsel, investment advisers or other
representatives (all such persons being collectively referred to as
“Representatives”) in violation of this Agreement, Section 1.13 was available to
such Shareholder on a non-confidential basis prior to its disclosure to such
Shareholder or its Representatives by the Company, Section 1.14 becomes
available to such Shareholder on a non-confidential basis from a source other
than the Company after the disclosure of such information to such Shareholder or
its Representatives by the Company, which source is (at the time of receipt of
the relevant information) not, to the best of such Shareholder’s knowledge,
bound by a confidentiality agreement with (or other confidentiality obligation
to) the Company or another Person, or Section 1.15 is independently developed by
such Shareholder without violating any confidentiality agreement with, or other
obligation of secrecy to, the Company.

Section 7.02. Conflicting Agreements. Each Shareholder represents and agrees
that it shall not (i) grant any proxy or enter into or agree to be bound by any
voting trust or agreement with respect to the Company Securities, except as
expressly contemplated by this Agreement, (ii) enter into any agreement or
arrangement of any kind with any Person with respect to any Company Securities
inconsistent with the provisions of this Agreement or for the purpose or with
the effect of denying or reducing the rights of any other Shareholder under this
Agreement, including agreements or arrangements with respect to the Transfer or
voting of its Company Securities, or (iii) act, for any reason, as a member of a
group or in concert with any other Person in connection with the Transfer or
voting of its Company Securities in any manner that is inconsistent with the
provisions of this Agreement.

 

37



--------------------------------------------------------------------------------

Section 7.03. Indemnification of Directors. The directors designated by the
Shareholders pursuant to Section 2.01 of this Agreement may have certain rights
to indemnification, advancement of expenses and/or insurance provided by the
designating Shareholders and/or their Affiliates (collectively, the
“Indemnitors”). The Shareholders hereby agree to cause the Company to (i) be the
indemnitor of first resort (i.e., its obligations to such Persons are primary
and any obligation of the Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by such Persons
are secondary), (ii) advance the full amount of expenses incurred by such
Persons and be liable for the full amount of all expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted (or any
agreement between the Company and such Persons), without regard to any rights
such Persons may have against the Indemnitors, and (iii) irrevocably waive,
relinquish and release the Indemnitors from any and all claims against the
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. No advancement or payment by the Indemnitors on behalf of such
Persons with respect to any claim for which such Persons have sought
indemnification from the Company shall affect the foregoing and the Indemnitors
shall be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such Persons against the Company.

Section 7.04. Reports The Company agrees to furnish to each of Equinix and RW
FIP, for so long as each such Shareholder is a 5% Shareholder:

(a) As soon as practicable and, in any event within 5 calendar days after the
end of each month, the unaudited consolidated balance sheet of the Company and
its Subsidiaries as at the end of such month and the related unaudited statement
of operations and cash flow for such month, and for the portion of the fiscal
year then ended, in each case prepared in accordance with GAAP, setting forth in
comparative form the figures for the corresponding month and portion of the
previous fiscal year, and the figures for the corresponding month and portion of
the then current fiscal year as in the Company’s annual operating budget;

(b) As soon as practicable and, in any event, within 5 calendar days after the
end of each of the first three fiscal quarters, the unaudited consolidated
balance sheet of the Company and its Subsidiaries as at the end of such quarter
and the related unaudited statement of operations and cash flow for such quarter
and for the portion of the fiscal year then ended, in each case prepared in
accordance with GAAP;

(c) As soon as practicable and, in any event, within 30 calendar days after the
end of each June and December, (i) the audited consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year and the related
audited statement of operations and cash flow for such fiscal year, and for the
portion of the fiscal year then ended, in each case prepared in accordance with
GAAP and certified by a firm of independent public accountants designated by
Equinix, together with a comparison of the figures in those financial statements
with the figures for the corresponding quarter and portion of the previous
fiscal year;

 

38



--------------------------------------------------------------------------------

(d) Promptly upon their becoming available, copies of (i) all financial
statements, reports, notices and proxy statements sent or made generally
available by the Company to any of its security holders, (ii) all regular and
periodic reports and all registration statements and prospectuses filed by the
Company with the CVM, the SEC or any securities exchange and (iii) all press
releases and other statements made generally available by the Company to the
public; and

(e) As promptly as reasonably practicable, such other information with respect
to the Company or any of its Subsidiaries as may reasonably be requested by such
Shareholder.

ARTICLE 8

MISCELLANEOUS

Section 8.01. Binding Effect; Assignability; Benefit. (a) This Agreement shall
inure to the benefit of and be binding upon the Parties and their respective
heirs, successors, legal representatives and permitted assigns. Nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the Parties, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

(b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any Party pursuant
to any Transfer of Company Securities or otherwise, except Section 1.16 as
otherwise provided herein, and Section 1.17 that any Permitted Transferee
acquiring Company Securities from any Shareholder and any Person acquiring
Company Securities that is required or permitted by the terms of this Agreement
or any employment agreement or stock purchase, option, stock option or other
compensation plan of the Company or any Subsidiary to become a party hereto
shall (unless already bound hereby) execute and deliver to the Company an
agreement to be bound by this Agreement in the form of Exhibit A hereto and
shall thenceforth be a “Shareholder.”

Section 8.02. Notices. All notices, requests and other communications to any
Party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission
or email transmission so long as receipt of such email is requested and
received:

If to Equinix or Parent, to:

Equinix, Inc.

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

Attention: General Counsel

Fax: (650) 598-6913

Email: bgalvin@equinix.com

 

39



--------------------------------------------------------------------------------

With a copy to:

Davis Polk & Wardwell LLP

1600 El Camino Real

Menlo Park, California 94025

Attention: Alan Denenberg

Fax: (650) 752-2111

Email: alan.denenberg@davispolk.com

If to RW FIP or the Riverwood Sponsors, to:

Riverwood Capital L.P.

70 Willow Road, Suite 100

Menlo Park, CA 94025

Attention: Francisco Alvarez Demalde

Fax: (650) 618-7300

Email: fad@rwcm.com

With a copy to:

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, CA 94304

Attention: Kirsten Jensen

Fax: (650) 251-5145

Email: kjensen@stblaw.com

If to Sidney to:

Mr. Sidney Victor da Costa Breyer

Rua Roquete Pinto, 29

Rio de Janeiro – RJ

Telephone: 55 21 88824974 / 55 21 2247027

Email: sidney@alog.com.br

and sidney@breyer.com.br

If to Eduardo to:

Mr. Antonio Eduardo Zago de Carvalho

Rua Humaitá, 244, apto. 508, bloco 2

 

40



--------------------------------------------------------------------------------

Rio de Janeiro – RJ

Telephone: 55 21 30833333 / 55 21 87028788

Fax: 55 21 30833301

E-mail: eduardo.carvalho@alog.com.br

If to the Company to:

ALOG Soluções em Tecnologia S.A.

Rua Doutor Miguel Couto, 58, 5th floor

São Paulo – SP

Attention: Mr. Marcelo Junior da Silva

Telephone: 55 11 35244300

Email: marcelo.silva@alog.com.br

All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Any notice, request or other written communication sent by facsimile
transmission shall be confirmed by certified or registered mail, return receipt
requested, posted within one Business Day, or by personal delivery, whether
courier or otherwise, made within two Business Days after the date of such
facsimile transmission.

Any Person that becomes a Shareholder shall provide its address and fax number
to the Company, which shall promptly provide such information to each other
Shareholder.

Section 8.03. Waiver; Amendment; Termination. No provision of this Agreement may
be amended, waived or otherwise modified except by an instrument in writing
executed by each of the Parties hereto. In addition, any Party may waive any
provision of this Agreement with respect to itself by an instrument in writing
executed by the Party against whom the waiver is to be effective.

Section 8.04. Fees and Expenses. Except as otherwise provided in this Agreement,
all costs and expenses incurred in connection with the preparation of this
Agreement, or any amendment or waiver hereof, and the transactions contemplated
hereby shall be paid by the Party incurring such costs or expenses.

Section 8.05. Language. This Agreement is executed in the Portuguese and English
languages. In case of a conflict between the Portuguese and the English versions
of this Agreement, the Shareholders agree that the Portuguese version shall
prevail.

Section 8.06. Specific Enforcement. Each Party acknowledges that the remedies at
law of the other Parties for a breach or threatened breach of this Agreement
would be inadequate and, in recognition of

 

41



--------------------------------------------------------------------------------

this fact, any of the Parties, without posting any bond, and in addition to all
other remedies that may be available, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy that may then be
available.

Section 8.07. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each Party shall have
received counterparts hereof signed by all of the other Parties. Until and
unless each Party has received a counterpart hereof signed by the other Parties,
this Agreement shall have no effect and no Party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 8.08. Entire Agreement. Each of (i) the Shareholders Agreement of Zion
RJ Participações S.A. (“Zion”), dated as of April 25, 2011, among Equinix and RW
FIP and, as intervening party, Zion, and, for the limited purposes set forth
therein, the Management Shareholders, Parent, Riverwood Capital L.P., Riverwood
Capital Partners, L.P. and Riverwood Capital Partners (Parallel – A) L.P. (the
“Zion Shareholders Agreement”) and (ii) the Shareholders Agreement of ALOG,
dated as of April 25, 2011, among Zion, the Management Shareholders and, as
intervening party, ALOG, and, for the limited purposes set forth therein, Parent
and RW FIP (the “ALOG Shareholders Agreement” and, together with the Zion
Shareholders Agreement, the “Original Shareholders Agreements”), is terminated
by the mutual consent of the respective parties thereto. This Agreement
constitutes the entire agreement among the Parties and supersedes all prior and
contemporaneous agreements and understandings, both oral and written, among the
Parties with respect to the subject matter hereof and thereof. No provision of
this Agreement is intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any person other than the Parties and their
respective successors and assigns.

Section 8.09. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

42



--------------------------------------------------------------------------------

EQUINIX SOUTH AMERICA HOLDINGS, LLC By:   /s/ Mark Adams Name:   Title:   RW
BRASIL FUNDO DE INVESTIMENTO EM PARTICIPAÇÕES By:   /s/ Name:   Title:   SYDNEY
VICTOR DA COSTA BREYER By:   /s/ Sydney Victor da Costa Bryer Name:   Title:  
ANTONIO EDUARDO ZAGO DE CARVALHO By:   /s/ Antonio Eduardo Zago de Carvalho
Name:   Title:   ALOG SOLUÇÕES DE TECNOLOGIA EM INFORMÁTICA S.A. By:   /s/ Name:
  Title:   EQUINIX, INC. By:   /s/ Mark Adams Name:   Title:  

 

43



--------------------------------------------------------------------------------

RIVERWOOD CAPITAL L.P. By:    /s/ Name:   Title:   RIVERWOOD CAPITAL PARTNERS
L.P. By:   RIVERWOOD CAPITAL L.P., its general partner By:   Riverwood Capital
GP Ltd., its general partner By:  

/s/

  Name:   Title: RIVERWOOD CAPITAL PARTNERS (PARALLEL – A) L.P. By:   RIVERWOOD
CAPITAL L.P., its general partner By:   Riverwood Capital GP Ltd., its general
partner By:  

/s/

  Name:   Title: RIVERWOOD CAPITAL PARTNERS (PARALLEL – B) By:   RIVERWOOD
CAPITAL L.P., its general partner By:   Riverwood Capital GP Ltd., its general
partner By:  

/s/

  Name:   Title:

 

44